IN THE SUPREME COURT OF IOWA
                                 No. 15–0752

                           Filed February 10, 2017


STATE OF IOWA,

      Appellee,

vs.

JAYEL ANTRONE COLEMAN,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal      from   the   Iowa   District   Court   for   Scott   County,

Christine Dalton Ploof, District Associate Judge.



      Defendant appeals conviction for driving while barred. DECISION

OF COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT

REVERSED.



      Micki M. Meier of Meier Law Firm, Davenport, for appellant.



      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant

Attorney General, Michael J. Walton, County Attorney, and Robert C.

Bradfield and Steve Berger, Assistant County Attorneys, for appellee.
                                    2

APPEL, Justice.

      In this case, we consider whether a law enforcement officer, after

making a valid traffic stop supported by reasonable suspicion that an

offense may being committed, must terminate the stop when the

underlying reason for the stop is no longer present.      For the reasons

expressed below, we hold that under the search and seizure provision of

article I, section 8 of the Iowa Constitution, the stop must end when

reasonable suspicion is no longer present.

      I. Factual and Procedural Background.

      On the evening of August 18, 2014, Officer James Morris was

parked along Highway 61 in Eldridge, Iowa, conducting random

computer checks on the license plates of passing motorists to see if the

vehicle was reported stolen or if there were outstanding warrants

associated with the owner of the vehicle. His check of the license plate of

a vehicle that passed him revealed that the female registered owner,

Arvis Quinn, had a suspended driver’s license.

      Because it was dark, Morris could not determine when the vehicle

passed him whether the driver was male or female. Morris pulled the

vehicle registered to Quinn over to investigate the possibility that Quinn

was driving the vehicle while her license was under suspension.         As

Morris approached the vehicle, it was clear to Morris that the driver was

male, not female.

      Morris did not terminate the stop upon determining that Quinn

was not the driver of the vehicle. Instead, Morris proceeded to ask the

driver of the vehicle, Jayel Coleman, for his license, registration, and

proof of insurance.   Coleman did not produce a registration but did

produce “an Iowa ID.” Coleman stated that he was driving a vehicle he

had borrowed from his sister.    At the time Morris made his requests,
                                       3

Morris no longer had reasonable suspicion that a traffic offense had been

committed.

      Based    on     Coleman’s   identification,   Morris   determined   that

Coleman was driving while barred in violation of Iowa Code sections

321.555(1) and 321.561 (2013).       He was so charged.       Coleman filed a

pretrial motion to suppress with the district court.         The district court

denied the motion.      After a bench trial, Coleman was convicted of the

offense.

      Coleman appealed.        We transferred the case to the court of

appeals. The court of appeals affirmed the conviction. Coleman sought

further review, which we granted. For the reasons expressed below, we

vacate the decision of the court of appeals and reverse the judgment of

the district court.

      II. Standard of Review.

      We review the district court’s denial of a motion to suppress on

constitutional grounds de novo.      State v. Tyler, 867 N.W.2d 136, 152

(Iowa 2015). In reviewing a search and seizure dispute under article I,

section 8 of the Iowa Constitution, we construe the provision “in a broad

and liberal spirit.” State v. Height, 117 Iowa 650, 657, 661, 91 N.W. 935,

937–38 (1902) (construing fundamental guarantees, like the right against

self-incrimination, broadly and liberally). We strongly favor the warrant

requirement, subject only to “jealously and carefully drawn exceptions.”

State v. Strong, 493 N.W.2d 834, 836 (Iowa 1992); accord State v. Ochoa,

792 N.W.2d 260, 285 (Iowa 2010). In interpreting article I, section 8, we

may look to federal caselaw, the caselaw of other states, the dissenting

opinions of state and federal courts, and to secondary materials for their

persuasive power. State v. Short, 851 N.W.2d 474, 481 (Iowa 2014).
                                           4

       III. Issue Preservation.

       We must initially confront issue preservation. In the district court

proceedings, Coleman did not identify either the Iowa or the Federal

Constitution in support of his motion to suppress. Further, the district

court, in its ruling, simply stated that the motion to suppress was

denied.

       On appeal, Coleman cites both article I, section 8 of the Iowa

Constitution and the Fourth Amendment.                Coleman essentially makes

the same argument under both constitutional provisions—namely, that

the seizure of Coleman could not be constitutionally extended once the

underlying reason for the stop was resolved.

       The State does not contest error preservation. In its briefing on

appeal, the State recognizes that Coleman has made claims under

article I, section 8 and the Fourth Amendment. Like Coleman, the State

makes the same argument under both constitutional provisions.                      The

State asserts that prolonging the stop to ask for a driver’s license,

registration, and proof of insurance is permissible.

       We find the state constitutional issue is minimally preserved. We

have held that when a defendant in the trial court only identifies the

Fourth Amendment as the basis for a search and seizure claim, the state

constitutional claim has not been preserved at the district court. State v.

Prusha, 874 N.W.2d 627, 630 (Iowa 2016). 1


       1As  in Prusha, counsel here does not make a claim for ineffective assistance of
counsel in this appeal. When trial counsel fails to preserve an issue below, appellate
counsel may, of course, on appeal assert a claim of ineffective assistance. State v.
Thorndike, 860 N.W.2d 316, 319 (Iowa 2015). When the ineffective-assistance claim
does not require further development of the factual record, we may decide the claim on
direct appeal even though the underlying issue was not preserved in the trial court. Id.
When the claim of ineffective assistance cannot be resolved on the record, however, we
will decline to rule on direct appeal and a party may file an action for postconviction
                                          5

         Here, however, the defendant did not identify either constitution in

the trial court although it was apparent that he was raising a search and

seizure claim.     This raises a different preservation question than that

presented in Prusha.          We have said that when a party brings a

constitutional claim but fails to identify whether the party is proceeding

under the Iowa or the Federal Constitution, claims under both the Iowa

and the Federal Constitutions are preserved.             State v. Harrington, 805
N.W.2d 391, 393 n.3 (Iowa 2011); King v. State, 797 N.W.2d 565, 571

(Iowa 2011).       The State impliedly recognized our prior caselaw by

declining to challenge issue preservation under the Iowa Constitution

and addressing both claims. We adhere to the approach in Harrington

and King.

         On appeal, Coleman did not state the claim under the Iowa

Constitution should be evaluated under a standard different than that

employed by the United States Supreme Court in Fourth Amendment

cases.     Nonetheless, he makes only one argument on appeal, namely,

that once reasonable suspicion for the original traffic stop was resolved,

the State could not extend the stop by asking for Coleman’s driver’s

license, registration, and insurance.              It would elevate form over

substance to declare that Coleman’s argument actually cannot be

considered under the Iowa Constitution because he did not specifically

state that he was asking the court to depart from uncertain federal law.

In any event, we reserve the right to apply principles established in the

federal caselaw in a fashion different from prevailing federal law. See,

e.g., State v. Pals, 805 N.W.2d 767, 771–72 (Iowa 2011); State v.

___________________________
relief where the record can be more fully developed. State v. Tate, 710 N.W.2d 237, 240
(Iowa 2006).
                                      6

Bruegger,   773 N.W.2d 862,   883    (Iowa   2009).      Under    these

circumstances, the argument Coleman specifically made and specifically

asks us to resolve is preserved under the Iowa Constitution.

      IV. Discussion.

      A. Introduction.      The question of whether an automobile stop

may be extended to require production of documents may sound

mundane, and even petty, but it is not.        Thousands of persons drive

upon the roadways daily. Further, the central purpose of constitutional

provisions regarding search and seizure is to structure and limit the

scope of police interference in the daily life of citizens. Generalized police

discretion to engage in search and seizure is antithetical to search and

seizure law. See Ochoa, 792 N.W.2d at 287.

      Further, as we have noted previously, unlimited discretion to stop

vehicles on the open road may give rise to allegations of racial

discrimination, characterized by the descriptive phrase “driving while

black.” See State v. Lyon, 862 N.W.2d 391, 397 (Iowa 2015); see also

State v. Harrison, 846 N.W.2d 362, 371–72 (Iowa 2014) (Appel, J.,

dissenting); Pals, 805 N.W.2d at 772 n.2; David A. Harris, “Driving While

Black” and All Other Traffic Offenses: The Supreme Court and Pretextual

Traffic Stops, 87 J. Crim. L. & Criminology 544, 546–47 (1997).

      As noted in Pals, traffic stops have emerged as a major issue in

search and seizure law. 805 N.W.2d at 772–73. The use of minor traffic

violations as a springboard into consent searches has prompted charges

of abuse and racial profiling. Id. at 772; see also Barbara C. Salken, The

General Warrant of the Twentieth Century? A Fourth Amendment Solution

to Unchecked Discretion to Arrest for Traffic Offenses, 62 Temp. L. Rev.

221, 235–36 (1989).
                                       7

       Indeed, the cases dealing with automobile stops sometimes have a

flavor of racial profiling. See State v. Diaz-Ruiz, 211 P.3d 836, 846 (Kan.

Ct.    App.   2009)   (questioning   credibility   of   officer   because   facts

demonstrated trooper was motivated by a “desire to search the vehicle of

these two Hispanic men”). As we said in Pals, we approach these issues

with

       due regard to the legitimate needs of law enforcement, but
       with a recognition that our constitutional limitations on
       searches and seizures by law enforcement protect
       fundamental values of liberty and human dignity and are a
       bulwark against arbitrary governmental intrusions into the
       lives of citizens.
805 N.W.2d at 773.

       B. Scope of Issues. The parties do not dispute that stopping an

automobile and detaining its occupants is a seizure under article I,

section 8 and the Fourth Amendment. See Delaware v. Prouse, 440 U.S.
648, 653, 99 S. Ct. 1391, 1396, 59 L. Ed. 2d 660, 667 (1979). Further,

the parties do not dispute that Morris initially had sufficient reasonable

suspicion under both constitutions to initiate a traffic stop under the

facts and circumstances of this case. Further, the parties do not dispute

that once Morris determined that Coleman was a male, the reasonable

suspicion that triggered the stop was no longer present.            The narrow

question here, which is strictly a legal question, is whether law

enforcement may extend the traffic stop by asking for a driver’s license,

vehicle registration, and proof of insurance.

       C. Federal Caselaw Under the Fourth Amendment.

       1. Analytic framework applicable to automobile stops. The United

States Supreme Court has developed a framework for the evaluation of

automobile stops under the Fourth Amendment.                The foundation for

analysis of an automobile stop is provided in Terry v. Ohio, 392 U.S. 1,
                                     8

88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). Although Terry did not involve

an automobile stop, the Supreme Court has considered a routine traffic

stop more analogous to a Terry stop than a formal arrest. See Knowles v.

Iowa, 525 U.S. 113, 117, 119 S. Ct. 484, 488, 142 L. Ed. 2d 492, 498

(1998); Berkemer v. McCarty, 468 U.S. 420, 439, 104 S. Ct. 3138, 3150,

82 L. Ed. 2d 317, 334 (1984).

      The United States Supreme Court applied Terry principles in the

context of an automobile stop in Prouse, 440 U.S. at 648, 99 S. Ct. at

1391, 59 L. Ed. 2d at 660. In Prouse, the Supreme Court considered the

question of whether a law enforcement officer may perform a random

traffic stop for the purpose of checking license and registration when

there is no probable cause or reasonable suspicion that any violation of

law is occurring. Id. at 650, 99 S. Ct. at 1394, 59 L. Ed. 2d at 665.

      The Prouse Court held that such random stops violated the Fourth

Amendment. Id. at 663, 99 S. Ct. at 1401, 59 L. Ed. 2d at 673. While

Prouse recognized the legitimacy of the state’s general interest in safety

as advanced by license and registration requirements, the Prouse Court

was “unconvinced that the incremental contribution to highway safety of

the random spot check justifies the practice under the Fourth

Amendment.” Id. at 658–59, 99 S. Ct. at 1398–99, 59 L. Ed. 2d at 670–

71. According to the Prouse Court,

      [W]e cannot conceive of any legitimate basis upon which a
      patrolman could decide that stopping a particular driver for
      a spot check would be more productive than stopping any
      other driver. This kind of standardless and unconstrained
      discretion is the evil the Court has discerned when in
      previous cases it has insisted that the discretion of the
      official in the field be circumscribed, at least to some extent.

Id. at 661, 99 S. Ct. at 1400, 59 L. Ed. 2d at 672.
                                    9

      The United States Supreme Court refined the Prouse analysis in

Florida v. Royer, 460 U.S. 491, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983).

In the plurality opinion in Royer, the Court emphasized that the scope of

an investigatory stop “must be carefully tailored to its underlying

justification” and “last no longer than is necessary to effectuate the

purpose of the stop.” Id. at 500, 103 S. Ct. at 1325, 75 L. Ed. 2d at 238.

In Royer, the Supreme Court plurality emphasized that a person “may

not be detained even momentarily without reasonable, objective grounds

for doing so.”   Id. at 498, 103 S. Ct. at 1324, 75 L. Ed. 2d at 236

(emphasis added).

      The Supreme Court confronted another traffic-stop controversy in

Illinois v. Caballes, 543 U.S. 405, 125 S. Ct. 834, 160 L. Ed. 2d 842

(2005). In Caballes, the Supreme Court considered whether a dog sniff

conducted during a lawful traffic stop violated the Fourth Amendment.

Id. at 406–07, 125 S. Ct. at 836–37, 160 L. Ed. 2d at 845–46.         The

Caballes Court concluded that it did not. Id. at 409, 125 S. Ct. at 838,
160 L. Ed. 2d at 847.      The Caballes Court viewed a dog sniff as

“sui generis”—unique, in other words—because it revealed only the

presence or absence of contraband and, therefore, was not a search. Id.

Even if a dog sniff is not a search, the Caballes Court recognized “[a]

seizure . . . can become unlawful if it is prolonged beyond the time

reasonably required to complete [the initial] mission.”   Id. at 407, 125

S. Ct. at 837, 160 L. Ed. 2d at 846. In Caballes, the Illinois Supreme

Court had determined, as a matter of fact, that the duration of the stop

was justified by the underlying traffic offense. Id. at 408, 125 S. Ct. at

837, 160 L. Ed. 2d at 846–47. According to the Caballes Court, a dog

sniff conducted during a concededly lawful traffic stop that reveals no

information other than the location of a substance that no individual has
                                    10

any right to possess does not violate the Fourth Amendment. Id. at 410,

125 S. Ct. at 838, 160 L. Ed. 2d at 848.

      Justices Souter and Ginsburg dissented. Justice Souter forcefully

argued that a dog sniff was, in fact, a search just like thermal imaging

equipment in Kyllo. Id. at 413, 125 S. Ct. at 840, 160 L. Ed. 2d at 850

(Souter, J., dissenting) (citing Kyllo v. United States, 533 U.S. 27, 121
S. Ct. 2038, 150 L. Ed. 2d 94 (2001)). Such a search ancillary to a traffic

stop, according to Justice Souter, must be supported by reasonable

suspicion. Id. at 415, 125 S. Ct. at 841, 160 L. Ed. 2d at 851. According

to Justice Souter, to search for evidence unrelated to the reason for the

detention amounts to an “open-sesame” for general searches that the

Fourth Amendment was designed to prohibit. Id.

      In her dissent, Justice Ginsburg emphasized that in Terry-type

stops, the limitation related to the “scope” of the seizure was not limited

to duration, but also to the manner in which it is conducted. Id. at 418,

125 S. Ct. at 843–44, 160 L. Ed. 2d at 853–54 (Ginsburg, J., dissenting)

(citing Terry, 392 U.S. at 1, 88 S. Ct. at 1868, 20 L. Ed. 2d at 889).

Justice Ginsburg thus did not find it dispositive that the length of the

stop was not extended. Id. at 420, 125 S. Ct. at 844, 160 L. Ed. 2d at

854–55.

      Shortly after Caballes, the Supreme Court returned to the general

topic of automobile seizures in Arizona v. Johnson, 555 U.S. 323, 129
S. Ct. 781, 172 L. Ed. 2d 694 (2009). In Johnson, the Supreme Court

confronted the question of whether passengers in a lawfully stopped

vehicle could be subject to a Terry-type pat-down. Id. at 326, 129 S. Ct.

at 784, 172 L. Ed. 2d at 700. The Supreme Court concluded that officers

who conduct routine traffic stops may engage in pat-downs of a driver
                                    11

and any passenger upon reasonable suspicion that they are armed and

dangerous. Id. at 332, 129 S. Ct. at 787, 172 L. Ed. 2d at 703.

      2. Federal caselaw applying Terry-Prouse-Royer principles to

extended automobile stops. The United States Court of Appeals for the

Tenth Circuit has led the way in considering several traffic-stop cases in

which the stop was extended after the underlying purposes were

resolved. A frequently cited case in the field is United States v. McSwain,

29 F.3d 558 (10th Cir. 1994). In McSwain, the sole purpose of a traffic

stop was to verify the expiration date on a temporary registration sticker

on the rear window of the vehicle.       Id. at 559–60.   Once the officer

determined the temporary registration sticker remained valid, the court

held that “further detention of the vehicle to question [the defendant]

about his vehicle and travel itinerary and to request his license and

registration exceeded the scope of the stop’s underlying justification.” Id.

at 561.

      McSwain thus drew a “sharp contrast” between a situation where a

traffic violation “has occurred or is occurring” and one where the

reasonable suspicion for the stop had been completely dispelled.         Id.

(quoting United States v. Soto, 988 F.2d 1548, 1554 (10th Cir. 1993)).

Only in the later circumstance did the lawfulness of the seizure come to

an end. Id. at 562.

      In the next case, United States v. Edgerton, the Tenth Circuit again

considered a case in which a vehicle was stopped because a temporary

registration tag could not be read because of darkness. 438 F.3d 1043,

1044 (10th Cir. 2006). The Tenth Circuit held, however, that once the

trooper was able to read the temporary tag, the trooper “as a matter of

courtesy, should have explained to [the] Defendant the reason for the
                                    12

initial stop and then allowed her to continue on her way without

requiring her to produce her license and registration.” Id. at 1051.

      A third Tenth Circuit case is United States v. Pena-Montes, 589
F.3d 1048 (10th Cir. 2009).        In that case, the Pena-Montes court

confronted the familiar situation in which an officer pulled over a vehicle

believing it lacked a license plate, only to discover that the vehicle had a

proper “dealer tag.” Id. at 1049. In Pena-Montes, the officer did not end

the stop at that point, but continued his investigative activities,

questioning a passenger about his immigration status.         Id. at 1051.

After canvassing the facts, the Pena-Montes court concluded that no

additional reasonable suspicion was present. Id. at 1058. In response to

the government’s argument that it is reasonable for officers to enquire

about dealer tags after a traffic stop even if they appeared lawful, the

Pena-Montes court declared, “We decline to sign this blank check.” Id.

      Finally, in United States v. Trestyn, the Tenth Circuit considered a

similar case in which a vehicle was missing a front license plate, but

displayed a rear license plate. 646 F.3d 732, 736 (10th Cir. 2011). As in

the other cases, when approaching the vehicle, it became clear that the

rear license plate satisfied all statutory requirements. Id. at 744. At that

point, according to the Tenth Circuit, questions of the drivers about their

travel plans and a request for their licenses “exceeded the scope of the

stop’s underlying justification because . . . [the officer] no longer had an

objectively reasonable articulable suspicion that a traffic violation had

occurred or was still occurring.” Id.

      Another frequently cited case involving extended automobile

searches is the Fifth Circuit case of United States v. Valadez, 267 F.3d
395 (5th Cir. 2001).     In Valadez, an officer who passed a motorist

traveling in the opposite direction believed the motorist was operating a
                                     13

vehicle with an expired vehicle registration and illegal window tinting and

initiated a traffic stop.   Id. at 396.    When the officer approached the

vehicle and spoke with the driver, Valadez, the registration issue was

quickly resolved, but the window tinting issue remained. Id. The officer

asked Valadez for his driver’s license and insurance card. Id. When he

returned to his patrol car, the officer requested a criminal history check

on Valadez. Id. While the background check was still in progress, the

officer returned to Valadez’s vehicle with a window-tint meter and

determined the windows were legal. Id.

      But the officer did not terminate the encounter at this point. Id.

Although the purpose of the stop had been resolved, the officer proceeded

to ask Valadez if he had any weapons or drugs in the vehicle.              Id.

Valadez responded that he had a loaded pistol in the front seat of the car

and a rifle in the trunk. Id. The officer removed the weapons from the

car to run a check to determine if they were stolen. Id. The results of his

background check indicated that Valadez had a criminal history but did

not apparently indicate whether it involved misdemeanors or felonies. Id.

The officer returned to Valadez’s vehicle and asked him whether he had a

felony conviction. Id. Valadez responded that he was not sure, but that

he might have a felony conviction.        Id.   After being transported to the

station, Valadez’s prior conviction was confirmed as a felony. Id. at 397.

He was subsequently charged with the crime and entered a conditional

guilty verdict allowing him to contest an unfavorable suppression ruling.

Id.

      The Fifth Circuit reversed the district court’s denial of Valadez’s

motion to suppress. Id. at 399. The Fifth Circuit noted that Valadez did

not dispute the initial lawfulness of the stop. Id. at 398. But the Fifth

Circuit reasoned that once the officer determined that the registration
                                       14

was valid and the window tinting was lawful, at that point he had no

basis to continue the stop.      Id.    The Fifth Circuit emphasized the

detention was lawful up until the purposes of the stop were resolved, but

when those purposes were resolved, there was no lawful reason to detain

Valadez. Id.

      The Sixth Circuit considered the validity of an extension of a traffic

stop in United States v. Jones, 479 F. App’x 705 (6th Cir. 2012).        In

Jones, the Sixth Circuit held that a police officer exceeded the scope of a

traffic stop for failure to display proper license plates when he detained

the driver after he observed a lawful temporary tag in plain view. Id. at

712; see also United States v. Mesa, 62 F.3d 159, 162 (6th Cir. 1995)

(“Once the purposes of the initial traffic stop were completed, there is no

doubt that the officer could not further detain the vehicle or its

occupants unless something that occurred during the traffic stop

generated the necessary reasonable suspicion to justify a further

detention.”).

      The Second Circuit grappled with an automobile stop in United

States v. Jenkins, 452 F.3d 207 (2d Cir. 2006). In Jenkins, the officers

believed that the vehicle pulled over lacked appropriate license plates.

Id. at 209. After the stop, the officer became aware of a temporary plate

posed on the vehicle. Id. When the officers approached the vehicle to

speak to the driver, however, they smelled marijuana. Id. A subsequent

search turned up unlawfully possessed firearms. Id. at 210.

      The fighting issue in Jenkins was whether the police acted lawfully

after their concern about unlawful licensure had been resolved. Id. at

212–13.    The defendant claimed that once the officers observed the

temporary license plate they could proceed no further and were required

simply to waive the motorist on. Id. at 211. The state contended that
                                      15

the officers could reasonably approach the driver to explain the reason

for the stop. Id. The Second Circuit agreed, noting that in McSwain, the

Tenth Circuit suggested in dictum that such a courtesy was not

unlawful. Id. at 213.

      A number of reported United States district court decisions follow

the general approach of the Second, Fifth, Sixth, and Tenth Circuits. In

United States v. Salinas, the United States district court considered a

case where a stop was initiated because of suspicion of a violation of the

Texas license plate display requirement. 665 F. Supp. 2d 717, 718–19

(W.D. Tex. 2009). The district court noted that the officers could have

determined even before they asked for the driver’s license and proof of

insurance that there was not a violation of the Texas license plate

requirement. Id. at 721. Because “[t]hey did not encounter reasonable

suspicion of an additional violation—driving without a license—until

after his traffic stop for failure to display a front license plate should have

ended,” the evidence should have been suppressed. Id.; see also United

States v. Castro, 929 F. Supp. 2d 1140, 1152 (D.N.M. 2013) (“[O]nce the

officer’s suspicion that a traffic violation occurred is dispelled, prolonging

the detention by retaining the defendant’s identification, questioning the

defendant further, or waiting for the outcome of a computer check, even

if the check is in progress, is improper and a violation of the Fourth

Amendment.”).

      In United States v. Smith, the United States district court

considered whether a traffic stop could be extended in an obscured

license plate case. 37 F. Supp. 3d 806, 808 (M.D. La. 2014). The district

court determined that once the license plate issue was resolved, there

was no further basis to detain the driver. Id. at 813–14. In Smith, the

roadside officer had received statements from another officer that the
                                    16

motorist was believed to be a member of a motorcycle gang and

suspected drug dealer.    Id. at 812–13.    This alone, however, did not

justify prolonging the search. Id. at 813. While the state argued that

officer safety was involved, the court rejected the argument, noting

among other things that the officers did not act as if they were in fear of

their safety, did not conduct pat-downs of either occupant of the car

prior to their eventual arrest, and did not isolate them out of the car in

order to separate them from a potential weapon. Id.

      Finally, a federal district court in Iowa considered a traffic-stop

issue similar to that raised in this case. In United States v. Wise, Chief

Judge Longstaff considered a prolonged detention after any potential

reason for the stop—a question about temporary tags—had been

resolved.   418 F. Supp. 2d 1100, 1102 (S.D. Iowa 2006).        Relying on

Edgerton, Judge Longstaff concluded that the deputy unlawfully detained

the defendants when they asked for identification and brought one of the

defendants back to the police car, because his investigation was no

longer related to the purpose of the stop. Id. at 1108.

      The Eighth Circuit, however, has declined to follow the approach of

the Fifth, Sixth, and Tenth Circuits.    For example, in United States v.

$404,905.00 of U.S. Currency, the Eighth Circuit held that additional

detention for thirty seconds to two minutes after the traffic stop was

complete was lawful. 182 F.3d 643, 649 (8th Cir. 1999), abrogated by

Rodriguez v. United States, 575 U.S. ___, 135 S. Ct. 1609, 191 L. Ed. 2d
492 (2015). The Eighth Circuit reasoned that a two-minute canine sniff

was de minimus, noting, among other things the “strong interest in

interdicting the flow of drugs on the nation’s highways.” Id.

      3. The United States Supreme Court’s most recent foray into

extended automobile stops: Rodriguez v. United States.          The United
                                    17

States Supreme Court returned to the question of extended automobile

stops in Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1609, 191 L. Ed. 2d at

492. In that case, the Supreme Court confronted the issue of whether

the Fourth Amendment allows a dog sniff to be conducted after the

completion of a traffic stop. Id. at ___, 135 S. Ct. at 1614, 191 L. Ed. 2d

at 498.

      The Rodriguez Court concluded that the dog sniff in that case may

have unlawfully extended the duration of the stop and ordered the issue

of independent justification for the dog sniff to be heard on remand. Id.

at ___, 135 S. Ct. at 1616–17, 191 L. Ed. 2d at 501. The Rodriguez Court

observed that when making a traffic stop, beyond determining whether to

issue a ticket, an officer may engage in ordinary inquiries incident to the

traffic stop, including “checking the driver’s license, determining whether

there are outstanding warrants against the driver, and inspecting the

automobile’s registration and proof of insurance.” Id. at ___, 135 S. Ct.

at 1615, 191 L. Ed. 2d at 499.

      The Rodriguez Court, however, concluded that the stop may have

extended beyond the circumstances justifying the stop and would thus

be unlawful without additional reasonable suspicion.       Id. at ___, 135

S. Ct. at 1616–17, 191 L. Ed. 2d at 501.          Echoing Caballes, the

Rodriguez Court emphasized a traffic stop prolonged beyond the “time

reasonably required to complete [the stop’s] mission” is unlawful. Id. at

___, 135 S. Ct. at 1616, 191 L. Ed. 2d at 500 (quoting Caballes, 543 U.S.

at 407, 125 S. Ct. at 837, 160 L. Ed. 2d at 846).       In Rodriguez, the

Supreme Court specifically declined to follow the reasoning of the Eighth

Circuit in $404,905.00 in U.S. Currency. Id. at ___, 135 S. Ct. at 1615,
191 L. Ed. 2d at 499–501.
                                    18

      D. State Caselaw.

      1. Majority approach under Fourth Amendment to stops extended

after original purpose of stop resolved. A considerable number of states

have considered the question of the validity of extended automobile

stops. Most of them decide the issue under the Fourth Amendment, but

a few have considered the issue under state constitutional provisions.

Whether under the Fourth Amendment or under the state constitution,

the majority of the cases have held that once the underlying reason for a

traffic stop has been resolved, it cannot be lawfully extended.

      For example, in State v. Diaz, the Florida Supreme Court

considered a case in which an officer pulled over a motorist because he

could not read the temporary tag on the top of the rear window. 850
So. 2d 435, 436 (Fla. 2003). Once the car was pulled over and the officer

approached it, the officer was able to read the tag and learned that

nothing was improper.     Id.   Nonetheless, the officer walked up to the

driver’s window and asked for the driver’s information. Id. The driver

could not produce a proper license and was ultimately convicted of felony

driving with a suspended license. Id.

      The Florida Supreme Court concluded that the seizure had been

unlawfully extended after the underlying purpose of the stop had been

resolved. Id. at 440. According to strong words of the Florida Supreme

Court:

      It would be dangerous precedent to allow overzealous law
      enforcement officers to place in peril the principles of a free
      society by disregarding the protections afforded by the
      Fourth Amendment. To sanction further detention after an
      officer has clearly and unarguably satisfied the stated
      purpose for an initial stop would be to permit standardless,
      unreasonable detentions and investigations.

Id. at 439.
                                    19

      The Colorado Supreme Court came to a similar conclusion in

People v. Redinger, 906 P.2d 81, 85–86 (Colo. 1995) (en banc).        The

Redinger court confronted facts similar to those in Diaz.      An officer

pulled over a vehicle after the officer could not see a license plate or

temporary sticker on the rear of the vehicle.         Id. at 82.    When

approaching the stopped car, however, the officer could plainly see a

valid temporary plate properly displayed on the rear window on the

driver’s side.   Id.   The officer then approached the driver’s window,

explained the reason for the stop, but then extended the stop by asking

for driver’s license, registration, and proof of insurance. Id. When the

driver removed a wallet from his jacket pocket, a plastic bag containing a

white powdery substance fell onto his leg. Id. The officer then directed

the driver to step out of the car, seized the bag, and asked the driver to

identify the contents.     Id.   The driver identified the substance as

methamphetamine and was charged with a drug crime. Id.

      The Colorado Supreme Court held that the extended search

violated the Fourth Amendment. Id. at 86. According to the Colorado

Supreme Court, when “the purpose for which the investigatory stop was

instituted has been accomplished and no other reasonable suspicion

exists to support further investigation, there is no justification for

continued detention and interrogation of citizens.”    Id. 85–86.   State

appellate courts in Utah, Indiana, Kansas, Ohio, South Carolina, Texas,

Maryland, and Washington have come to similar conclusions to the

decision of the Florida Supreme Court in Diaz and the Colorado Supreme

Court in Redinger under the Fourth Amendment. See Holly v. State, 918
N.E.2d 323, 326 (Ind. 2009); Diaz-Ruiz, 211 P.3d at 836; Ferris v. State,

735 A.2d 491, 500 (Md. 1999); State v. Chatton, 463 N.E.2d 1237, 1240–

41 (Ohio 1984); State v. Pichardo, 623 S.E.2d 840, 852 (S.C. Ct. App.
                                       20

2005); Davis v. State, 947 S.W.2d 240, 245–46 (Tex. Crim. App. 1997) (en

banc); State v. Morris, 259 P.3d 116, 124 (Utah 2011); State v. DeArman,

774 P.2d 1247, 1249 (Wash. Ct. App. 1989).

      2. Cases refusing to allow extended stops under both Fourth

Amendment and state constitutions.          In some cases, however, state

supreme courts have invalidated extended searches under both state and

federal search and seizure constitutional provisions. In State v. Hayen,

the South Dakota Supreme Court considered yet another case in which

an officer stopped a motorist because he was unable to see the expiration

date on the bottom of the temporary thirty-day dealer’s license.        751
N.W.2d 306, 307 (S.D. 2008). A box in the new pick-up truck obstructed

the view of the bottom of the license when the officer followed the vehicle.

Id. The officer, however, did not bother to look at the temporary license,

but walked by and asked the motorist for driver’s license and proof of

insurance. Id. After this initial contact, the officer stepped back, saw the

expiration date on the license, and determined it to be valid. Id.

      The officer continued the stop by returning to his patrol vehicle to

run a warrant and license check. Id. at 308. The warrant check revealed

an outstanding warrant for the driver’s arrest. Id. A search incident to

arrest then revealed methamphetamine residue and drug paraphernalia

in the driver’s coat pocket.     Id.    The state charged the driver with

possession of a controlled drug or substance and possession of drug

paraphernalia. Id. The defendant filed a motion to suppress. Id.

      In Hayen, the South Dakota Supreme Court, citing McSwain, held

that the detention exceeded the lawful investigative stop and that the

fruits of prolonged detention were properly suppressed.         Id. at 311.

Without any further articulable suspicion of criminal activity, the
                                          21

extended detention violated Hayen’s federal and state constitutional

rights. Id.

      A similar case is presented in McGaughey v. State, 37 P.3d 130

(Okla. Crim. App. 2001).       In McGaughey, an officer observed a vehicle

pass by and believed that the taillights on the back of the truck were not

working.      Id. at 132.   The officer pulled the vehicle over.   Id.   When

approaching the vehicle, the officer could see that, in fact, the taillights

were functioning properly. Id.

      Notwithstanding the officer’s awareness of the functioning of the

taillights, the officer asked the driver to step out of the car and asked for

his driver’s license. Id. at 132–33. The officer then continued to inspect

the vehicle, observing a pistol in the driver’s side door pouch. Id. at 133.

After determining the gun belonged to the driver and was loaded, the

officer asked if the driver would mind if he searched the vehicle, and the

driver responded “go ahead.”        Id.    The search revealed three bags of

amphetamine between the two front seats.            Id.   The driver was then

patted down and over $6000 in cash was seized and the driver arrested.

Id. A later inventory search revealed more drugs and cash. Id.

      The Oklahoma Criminal Court of Appeals held that the extended

stop was unlawful. Id. at 141. According to the Oklahoma court,

             Although an officer effecting a valid traffic stop can
      require a driver to exit his car, and produce his license, and
      can check the validity of the inspections sticker on that
      vehicle, an officer who realizes that his stop of a vehicle was
      mistaken—and who has no other cause for reasonable
      suspicion of the driver—has no authority to further detain
      the driver or his vehicle. The seizure becomes illegal at the
      point where its initial justification has ceased and no new
      justification has arisen.

Id. 140–41.     The Oklahoma court declared the search unlawful under

both the search and seizure provision of article II, section 30 of the
                                     22

Oklahoma Constitution and the Fourth Amendment of the United States

Constitution. Id. at 140.

      3. Distinction between extended stop where underlying problem is

resolved and ongoing investigation pursuant to valid stop. A number of

court decisions differentiate between a situation in which the original

purpose has been resolved and when the original purpose of the stop is a

valid and ongoing concern.     See McSwain, 29 F.3d at 561.       When the

purpose of the original stop remains valid, a number of courts have held

that a request for driver’s license, insurance, and registration is not

invalid as long as the stop is not unduly prolonged. See, e.g., Trestyn,
646 F.3d at 744; McGaughey, 37 P.3d at 140–41.

      4. State court outliers. The state court cases, however, have not

been unanimous.      Other states have allowed a driver’s license check

under circumstances similar to the facts presented here. As a general

matter, these states hold that if the traffic stop was initially supported by

reasonable suspicion, a request for driver’s license, registration, and

insurance papers is permitted even after the problem that led to the

initial stop has been resolved in favor of the driver. See, e.g., State v.

Gulick, 759 A.2d 1085, 1090 (Me. 2000); Hart v. State, 235 S.W.3d 858,

861 (Tex. Ct. App. 2007); State v. Williams, 655 N.W.2d 462, 468 (Wis.

Ct. App. 2002).

      5. Post-Rodriguez developments. After Rodriguez, it is noteworthy

that one state supreme court changed its course, at least under the

Fourth Amendment. In People v. Cummings, the Illinois Supreme Court

suppressed evidence resulting from an extended automobile stop.            6
N.E.3d 725, 733–34 (Ill. 2014).       The United States Supreme Court

granted certiorari, vacated the judgment, and remanded the case to the

Illinois Supreme Court for consideration in light of Rodriguez. Illinois v.
                                     23

Cummings, ___ U.S. ___, ___, 135 S. Ct. 1892, 1892, 191 L. Ed. 2d 760,

760 (2015) (mem.).

      On remand, the Illinois Supreme Court stated that in light of

Rodriguez, a driver’s license request of a lawfully stopped driver is

permissible irrespective of whether that request relates directly to the

purposes of the stop.     People v. Cummings, 46 N.E.3d 248, 253 (Ill.

2016). As a result, the Illinois Supreme Court reversed a lower court’s

suppression of the evidence. Id. Pointedly, the Illinois Supreme Court

noted that the defendant did not raise a parallel claim under article I,

section 6 of the Illinois Constitution. Id. at 250.

      E. Iowa Caselaw.

      1. The contours of State v. Jackson.            In State v. Jackson, we

considered a case in which the defendant was stopped for lack of a

license plate. 315 N.W.2d 766, 767 (Iowa 1982). Upon approaching the

vehicle, the officer found the vehicle had a lawful properly displayed

department of transportation paper plate.             Id.   After making that

determination, the officer asked the driver if he had a valid driver’s

license. Id. The driver did not produce a license and admitted that he

was driving while his license was under suspension. Id.

      The defendant was subsequently charged with driving while his

license was under suspension in violation of Iowa Code section 321A.32.

Id. The district court granted a motion to suppress on the ground that

there was no “articulate and specific reason to believe criminal activity

[was] afoot.” Id. The state appealed. Id.

      On appeal, the state filed a short brief citing Prouse for the

proposition that there is no requirement of articulable and reasonable

suspicion to support a request for production of a driver’s license. See

Appellant’s Br. in Jackson at 4–5. The reference to Prouse implies that
                                     24

the Fourth Amendment may have been in play. There is no mention at

all of the Iowa Constitution in the state’s Jackson brief.       The pro se

defendant did not file a brief in the case and the state’s position was thus

unresisted.

      In a brief two-page conclusory opinion, we held that the initial stop

was valid under Prouse, 440 U.S. at 648, 99 S. Ct. at 1391, 59 L. Ed. 2d

at 660.   Jackson, 315 N.W.2d at 767.       Citing only Iowa Code section

321.27 and no other authority, we further stated that “there was nothing

illegal about the fact that, once he was stopped and exonerated, he was

asked to display his operator’s license.” Id. This conclusion is stated,

but perhaps because of the absence of a brief on behalf of the defendant,

no reasoning is provided. Neither the Fourth Amendment nor the Iowa

Constitution was mentioned in the opinion. See id.

      Jackson was decided before the Supreme Court decided Royer. As

noted by the court of appeals in this case, Jackson does not specifically

address whether it is reasonable under the Fourth Amendment for the

officer to prolong the detention of the motorist to demand his or her

driver’s license. In addition, there is certainly no holding under article I,

section 8 of the Iowa Constitution in Jackson.

      2. Reemergence of independent state constitutional law.        As has

been thoroughly canvassed in some of our other opinions, the Iowa

Supreme Court has a long history of independent adjudication of state

constitutional issues.   In recent decades, we have reemphasized that

independent constitutional tradition.     In State v. Cline, we reexamined

filaments in our prior law noting the ability of state courts to engage in

independent constitutional analysis. 617 N.W.2d 277, 285 (Iowa 2000),

overruled on other grounds by State v. Turner, 630 N.W.2d 601, 606 n.2

(Iowa 2001). In Cline, we specifically declined to follow the approach of
                                     25

the United States Supreme Court in United States v. Leon, 468 U.S. 897,

922, 104 S. Ct. 3405, 3420, 82 L. Ed. 2d 677, 698 (1984). Id. at 293.

Subsequent    to   Cline,   we   have     engaged   in   independent   state

constitutional analysis in a number of search and seizure cases. See,

e.g., Short, 851 N.W.2d at 481; State v. Baldon, 829 N.W.2d 785, 790–91

(Iowa 2013); Pals, 805 N.W.2d at 775; Ochoa, 792 N.W.2d at 262; State v.

Tague, 676 N.W.2d 197, 206 (Iowa 2004).

      3. Recent Iowa cases involving traffic stops. Since 2010, we have

considered the legality of automobile stops in five cases. The first case is

State v. Vance, 790 N.W.2d 775 (Iowa 2010). In Vance, we considered

whether law enforcement had reasonable suspicion under the Fourth

Amendment to stop a vehicle when the officers knew that the owner of

the vehicle had a suspended driver’s license and when the officers had no

evidence or circumstances indicating that the registered owner was not

the driver of the vehicle. Id. at 781. Joining a majority of jurisdictions,

we held that under these circumstances, the officers had reasonable

suspicion to make an initial stop. Id. at 781–83. In a footnote, however,

we noted that counsel for Vance failed to raise the question of whether

the basis for the stop continued to be valid upon the officer’s discovery

that the driver of the vehicle was not, in fact, the registered owner. Id. at

783 n.1. We also noted that counsel had failed to raise any claim that

the stop was invalid under the Iowa Constitution. Id. at 780.

      In Vance, we then proceeded to consider an Iowa constitutional

claim that was preserved—namely, whether Vance’s counsel provided

ineffective assistance of counsel for failing to challenge the search of his

car under the Iowa Constitution. Id. at 786. In New York v. Belton, the

Supreme Court held under the Fourth Amendment that
                                     26
      when a policeman has made a lawful custodial arrest of the
      occupant of an automobile, he may, as a contemporaneous
      incident of that arrest, search the passenger compartment of
      that automobile [as well as] any containers found within the
      passenger compartment.

453 U.S. 454, 460, 101 S. Ct. 2860, 2864, 69 L. Ed. 768, 775 (1981)

(footnotes omitted). In a 1981 case, State v. Sanders, we adopted Belton

as the proper analysis under the Iowa Constitution. 312 N.W.2d 534,

539 (Iowa 1981), overruled by State v. Gaskins, 866 N.W.2d 1, 16 (Iowa

2015).

      After Sanders and by the time of Vance, Belton had come under

heavy attack as overbroad. As noted in Vance, academic commentators

sharply criticized the decision, eight states declined to follow it under

their state constitutions, and the Supreme Court itself began to question

broad readings of the case in its subsequent opinion. 790 N.W.2d at

787–90.   Further, at the time Vance was pending, the United States

Supreme Court had granted certiorari in Arizona v. Gant, 552 U.S. 1230,

128 S. Ct. 1443, 170 L. Ed. 2d 274 (2008) (mem.) (Certiorari granted to

answer the question: “Does the Fourth Amendment require law

enforcement officers to demonstrate a threat to their safety or a need to

preserve evidence related to a crime of arrest in order to justify a

warrantless vehicular search incident to arrest conducted after the

vehicle’s recent occupants have been arrested and secured?”).

      Under these circumstances, we stated in Vance that we would

ordinarily proceed to determine whether counsel violated professional

norms by failing to challenge Sanders and Belton under the Iowa

Constitution. 790 N.W.2d at 789–90.        We stopped short of finding

counsel’s performance deficient on direct appeal, however, on the ground

that it was possible that trial counsel failed to raise a challenge to Belton

because trial counsel may have reasonably believed that there were other
                                    27

exceptions to the warrant requirement that would allow admissibility. Id.

at 790. As a result, the matter was left for possible postconviction relief.

Id.

      In Vance, we did not, then, expressly hold that counsel had been

ineffective for failing to challenge the search of the vehicle on Iowa

constitutional grounds. However, there would have been nothing to leave

for postconviction relief if Sanders and Belton remained good Iowa law.

      Our next traffic-stop case is Pals, 805 N.W.2d at 767. The first

issue in Pals was whether an officer could validly stop a vehicle for an

ongoing civil infraction. Id. at 774. We concluded that such a stop was

lawful under both the Fourth Amendment and the Iowa Constitution. Id.

at 775.   We next considered whether the scope of the search had

unlawfully expanded after the initial valid stop.      Id.   We concluded,

however, that the issue was not preserved in the district court and

declined to address it. Id. at 776–77.

      Finally, we considered whether a consent to the search was

constitutionally sufficient. Id. at 777. We concluded that it was not. Id.

While we recognized that many states had abandoned the United States

Supreme Court’s “totality of circumstances” vegetable-blender approach

to consent in the search and seizure context found in Schneckloth v.

Bustamonte, 412 U.S. 218, 93 S. Ct. 2041, 36 L. Ed. 2d 854 (1973), in

favor of the more rigorous knowing and voluntary approach of Johnson v.

Zerbst, 304 U.S. 458, 58 S. Ct. 1019, 82 L. Ed. 1461 (1938), we

determined that it was not necessary to reach that issue.        Pals, 805
N.W.2d at 779.    Instead, we determined, for the purpose of the case

before us, to apply Schneckloth “with teeth” to invalidate the consent to

search because of its coercive features. Id.
                                          28

       Our next automobile-stop case is State v. Tyler, 830 N.W.2d 288

(Iowa 2013).     In Tyler, we considered a case where an officer made a

traffic stop based on a mistake of law, namely, that a license plate cover

unduly obstructed his view of the plate and was unlawful. Id. at 290.

After making the initial stop, the officer detected the odor of alcohol on

the driver’s breath. Id. at 291.

       In considering the issues in Tyler, we examined a videotape of the

stop which demonstrated that both the rear and front license plate

covers were clear rather than tinted.           Id. at 290–91.      The officer who

made the stop could plainly read the license plate as demonstrated by

his call to dispatch providing the information.              Id. at 291.     The only

claimed violation of law was a violation of Iowa Code section 321.37(3),

which provided that any frame around the registration plate must permit

full view of all numerals and letters printed on the plate. Id. at 294. We

held that the statute was not violated and the officer had made a mistake

of law in initiating the stop. Id. at 295–96. As a result, both the Fourth

Amendment and the Iowa Constitution, article I, section 8 were violated.2

Id. at 298.

       We also noted there was evidence in the record indicating the
officer has specifically targeted Tyler’s vehicle for a stop for a reason

other than an obscure license plate. Id. at 297. A friend of Tyler’s with

identical license plate covers passed by the officer without incident

immediately prior to Tyler’s arrest. Id. We observed in a footnote that

       2After Tyler, the United States Supreme Court determined that a reasonable
mistake of law could support reasonable suspicion for a traffic stop. Heien v. North
Carolina, 574 U.S. ___, ___, 135 S. Ct. 530, 540, 190 L. Ed. 2d 475, 486 (2014). Of
course, the ruling in Tyler under the Iowa Constitution is unaffected by Heien. Further,
the approach in Heien would be very difficult to square with our rejection of the good-
faith exception to the exclusionary rule under article I, section 8 of the Iowa
Constitution in Cline, 617 N.W.2d at 293.
                                      29

while Tyler—who was black—argued that he was victim of racial

profiling, we did not need to reach that particular issue in light of our

resolution of the case.     Id. at 297 n.4.   We made the commonsense

observation, however, that the possibility for racial profiling requires us

to carefully review the objective basis for asserted justifications behind

the traffic stops. Id.

         The next case in our parade is Gaskins, 866 N.W.2d at 1.        In

Gaskins, an officer made a routine traffic stop for an expired license

plate.    Id. at 3.   When the officer approached the vehicle, he smelled

marijuana and confiscated a blunt from the driver. Id. A search of the

passenger compartment of the vehicle revealed a small portable locked

safe. Id. Police opened the safe without a warrant and discovered drugs,

paraphernalia, and a gun. Id. We held that the search of the safe was

unlawful under article I, section 8 of the Iowa Constitution. Id. In doing

so, we specifically overruled Sanders, noting that it was no longer good

law under the Iowa Constitution. Id. at 16.

         The final case is In re Property Seized from Pardee, 872 N.W.2d 384

(Iowa 2015). Pardee involved a traffic stop that was prolonged by efforts

to engage in a dog sniff for drugs. Id. at 385–86. In Pardee, we noted

under the Fourth Amendment an officer “ ‘may conduct certain unrelated

checks during an otherwise lawful traffic stop’ but ‘may not do so in a

way that prolongs the stop, absent the reasonable suspicion ordinarily

demanded to justify detaining an individual.’ ” 872 N.W.2d at 393

(emphasis added) (quoting Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1615,
191 L. Ed. 2d at 499).

         F. Analysis.    In developing the proper approach to the Iowa

Constitution, we may look to United States Supreme Court opinions,

dissents in those opinions, various federal precedents, state court
                                     30

precedents, and any other persuasive authorities. See Short, 851 N.W.2d

at 481; Ochoa, 792 N.W.2d at 264–67. Indeed, there is a healthy body of

independent state constitutional law developing in the area of traffic

stops. See Margaret M. Lawton, State Responses to the Whren Decision,

66 Case W. Res. L. Rev. 1039, 1046–54 (2015) (citing cases from

Washington, New Mexico, and Alaska departing from the doctrine in

Whren v. United States, 517 U.S. 806, 116 S. Ct. 1769, 135 L. Ed. 2d 89

(1996), in which the United States Supreme Court unanimously held

that traffic stops based on objective probable cause are reasonable

regardless of the officers actual motivation for the stop).

      We think the federal and state cases have some common themes.

First, cabining official discretion to conduct searches is designed to

prevent arbitrary use of police power.       Limiting both the scope and

duration of warrantless stops on the highway provides important means

of fulfilling the constitutional purpose behind article I section 8, namely,

ensuring that government power is exercised in a carefully limited

manner.

      The   caselaw    repeatedly   emphasizes     that   even   de minimus

extensions of traffic stops are not acceptable. The fountainhead case of

the United States Supreme Court is Royer. It has been picked up in the

caselaw with some enthusiasm.        See United States v. Stepp, 680 F.3d
651, 663 (6th Cir. 2012) (finding six minutes measurably prolonged

traffic stop); United States v. Dolson, 673 F. Supp. 2d 842, 867 (D. Minn.

2009) (finding a delay of one minute and twenty-four seconds to call drug

task force to be an unlawful extension).

      That said, it is possible that when there is a valid ongoing traffic

stop officers may properly seek driver’s identification, registration, and
                                    31

insurance information. This distinction is well recognized in the caselaw.

Here, however, there was no ongoing valid traffic stop.

      We, of course, are not obliged to follow Rodriguez in our

interpretation of article I, section 8 of the Iowa Constitution.    In any

event, nothing in Rodriguez is to the contrary. In dicta, Justice Ginsberg

indicates that obtaining driver’s license, registration, and insurance

information is a normal part of an ordinary traffic stop. Rodriguez, 575

U.S. at ___, 135 S. Ct. at 1615, 191 L. Ed. 2d at 499.        But she was

referring to a valid, ongoing stop, not a traffic stop in which the

underlying reason for the stop has been satisfied. Early on, the McSwain

case recognized the critical distinction between a case in which there is a

violation or ongoing violation and one in which the basis for the stop has

dissipated. 29 F.3d at 561. Other cases prior to Rodriguez emphasized

the distinction as well. See, e.g., State v. Williams, 136 P.3d 579, 589

(N.M. Ct. App. 2006) (noting the state “ignore[d] the distinguishing fact in

each case cited to support [its position]—the initial stop in each case was

valid”); Hayen, 751 N.W.2d at 310 (distinguishing cases where actual

traffic violation was present).   A leading commentator on the Fourth

Amendment emphasizes the distinction between a valid or ongoing

investigation and one that has been resolved for purposes of records

checks:

            The importance of the violation of law to the authority
      to run a check on a license and registration is illustrated by
      those cases holding that if there is a stopping on either
      reasonable suspicion or probable cause of a traffic violation
      which is determined immediately after the stop not to have
      been a violation at all, the officer may not continue the
      detention for a license/registration check.

4 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth

Amendment § 9.3(c), at 510 n.162 (5th ed. 2012).       Thus, the language
                                    32

used by Justice Ginsberg in Rodriguez does not suggest a different result

is required in this case.

      And even if it did, we would not be deterred from pursuing our own

independent path under the Iowa Constitution.          Although this case

raises distinctive issues, our recent traffic-stop cases have evinced an

awareness of the potential for arbitrary government action on the state’s

roads and highways. In Vance, we severely questioned the rationale of

our older precedent regarding searches of closed containers pursuant to

an automobile stop in Sanders—a case we ultimately explicitly overruled

in Gaskins. See Gaskins, 866 N.W.2d at 16; Vance, 790 N.W.2d at 787;

Sanders, 312 N.W.2d at 539. In Pals, we put traffic stops in the larger

context of concerns surrounding racial profiling. 805 N.W.2d at 772 n.2.

That theme was continued in Tyler where we noted the stop involved an

African-American driver in which a previous driver with similar features

on the license plate was not stopped. 830 N.W.2d at 297 & n.4. These

recent cases all have a common feature of demanding compliance with

Iowa constitutional commands in the traffic-stop context.

      We recognize, however, that officer safety is a legitimate and

weighty interest in the context of traffic stops.     See Pennsylvania v.

Mimms, 434 U.S. 106, 110, 98 S. Ct. 330, 333, 54 L. Ed. 2d 331, 336–37

(1977) (per curiam). Yet, as the Supreme Court stated in Knowles, the

safety concerns arising out of a potential traffic citation are “a good deal

less than in the case of a custodial arrest.” 525 U.S. at 117, 119 S. Ct.

at 487, 142 L. Ed. 2d at 498.      Nonetheless, in Mimms, the Supreme

Court held that an officer can direct a driver to get out of the car to

ensure the officer’s safety. 434 U.S. at 110–11, 98 S. Ct. at 333, 54
L. Ed. 2d at 337.
                                      33

       Yet, for a more intrusive Terry-type stop, reasonable suspicion is

constitutionally required before the officers may engage in a pat-down

search. United States v. Clark, 24 F.3d 299, 303 (D.C. Cir. 1994); United

States v. Coley, 974 F. Supp. 41, 44 (D.C. Dist. 1997).          There is no

categorical approach to pat-down searches. The validity of a pat-down

search, an important part of ensuring officer safety, depends upon the

facts of each case. See Ramirez v. City of Buena Park, 560 F.3d 1012,

1022 (9th Cir. 2009) (rejecting Terry-type pat-down based on “conclusory

references to ‘officer safety’ ”).

       The same is true in the context of extending the duration of an

automobile stop when the underlying problem has been resolved. While

in most extended traffic-stop cases an officer safety claim has not been

asserted, in cases where officer safety has been raised, the courts have

repeatedly rejected generalized, unsubstantiated claims related to officer

safety as a basis for extending a traffic stop. See, e.g., United States v.

Henderson, 463 F.3d 27, 45–46 (1st Cir. 2006) (conclusory argument of

officer safety not based on facts insufficient); Smith, 37 F. Supp. 3d at

812–13 (insufficient evidence of threat to safety to justify extended stop);

State v. McCaulley, 831 N.E.2d 474, 476–77 (Ohio Ct. App. 2005) (no

safety reasons for detention of driver in back seat of squad car). Here,

there is no indication in the record that the officer feared for his safety.

Indeed, the officer allowed the unhandcuffed driver to accompany him

back to the vehicle when the officer conducted the search.

       Further, our holding does not increase the risks of harm to

officers, but in fact lessens it. Under the result in this case, the officer is

required to allow the driver to go on his or her way after the resolution of

the reason for the stop. This can be accomplished by a brief gesture, an

announcement from the back of the vehicle, or a brief conversation at the
                                    34

driver’s window.   In this case, it would have simply only required the

officer to say “good-bye” to the driver and allow him to return to the car.

In fact, any increased officer danger arises from continuing the detention

of the driver while the license and warrant checks are conducted. Thus,

the very outcome sought by the State in this case would increase danger

to officers, not lessen it. Officer safety might be a valid concern when

tethered to a suspect’s continuing detention, but not when the suspect is

free to go. The State is not entitled to relief from an exigency of its own

creation.

      As indicated above, it is not clear whether Jackson was a Fourth

Amendment or article I, section 8 case. In any event, to the extent that

Jackson is inconsistent with our holding today, we overrule it.        We

conclude that when the reason for a traffic stop is resolved and there is

no other basis for reasonable suspicion, article I, section 8 of the Iowa

Constitution requires that the driver must be allowed to go his or her

way without further ado.

      V. Conclusion.

      For the above reasons, we conclude that the motion to suppress

should have been granted. We therefore vacate the decision of the court

of appeals and reverse the judgment of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED.

      All justices concur except Waterman, Mansfield, and Zager, JJ.,

who dissent.
                                      35

                                                 #15–0752, State v. Coleman

WATERMAN, Justice (dissenting).

      I respectfully dissent and would affirm the district court ruling

denying Coleman’s motion to suppress, as did the court of appeals. Until

today, a police officer who lawfully stopped a motorist could ask to see

his or her driver’s license, especially when the officer knew the driver was

not the car’s registered owner. Almost all Iowans, I believe, would find

this activity completely unobjectionable and, indeed, mundane. But not

the majority. Instead, our court has determined that this act of routine

traffic enforcement violates the search and seizure provision of the Iowa

Constitution.   The United States Supreme Court reached the opposite

conclusion under the Fourth Amendment in 2015.              See Rodriguez v.

United States, 575 U.S. ___, ___, 135 S. Ct. 1609, 1615, 191 L. Ed. 2d
492, 499 (2015).

      To get to its result, the majority overrules another one of our

established search and seizure precedents.         In State v. Jackson, we

correctly decided a quarter century ago that the constitution does not

require an officer who lawfully stops a vehicle to “treat the [driver] as if

he had never seen him.”      315 N.W.2d 766, 767 (Iowa 1982).          Rather,

after dispelling the original purpose for the stop, the officer could perform

the minimally intrusive step of checking the driver’s license, which Iowa

drivers are required by statute to carry and display upon an officer’s

request. Id.; see also Iowa Code § 321.174(3) (2013) (“A licensee shall

have the licensee’s driver’s license in immediate possession at all times

when operating a motor vehicle and shall display the same upon demand

of a . . . peace officer . . . .”). I would affirm Mr. Coleman’s conviction for

driving while barred by following our commonsense decision in Jackson

and United States Supreme Court precedent explicitly allowing officers to
                                     36

check the driver’s license, vehicle registration, and proof of insurance as

part of the routine mission of any traffic stop. Rodriguez, 575 U.S. at

___, 135 S. Ct. at 1615, 191 L. Ed. 2d at 499.

        We recently followed Rodriguez in In re Property Seized from

Pardee, 872 N.W.2d 384, 391–93 (Iowa 2015), and have no good reason

to depart from it here. Indeed, the Illinois Supreme Court within this

past year unanimously applied Rodriguez to uphold a license check

under the same facts presented.      People v. Cummings, 46 N.E.3d 248,

252 (Ill. 2016).

        Iowans who get pulled over expect to show their driver’s license to

the officer.   This practice helps law enforcement get dangerous, illegal

drivers off the road.    The majority fails to mention why Coleman had

been barred from driving.       His criminal record includes four prior

convictions for driving while barred, two prior convictions for driving

while suspended, several narcotics convictions, and notably, a conviction

for second-offense operating while intoxicated (OWI) committed two days

before Officer Morris pulled him over. The majority gives Coleman a free

pass.

        The majority goes out of its way to connect this case, at least

implicitly, to racial profiling. This is hardly the case to impugn motives

of Iowa law enforcement. It is undisputed Officer Morris could not see

the driver that night and did not know the driver’s gender or race. He

stopped the vehicle because its registered owner (a woman) had a

suspended driver’s license, and he reasonably assumed she was driving

her own car.       There is no evidence or claim by Coleman that Officer

Morris pulled him over due to his race. See Kothe v. State, 152 S.W.3d
54, 64 (Tex. Crim. App. 2004) (“This is not an instance of an indefatigable

Inspector Javert mercilessly pursuing, harassing, and hounding his
                                           37

quarry through Paris sewers or Kendall County highways by concocting

excuses to detain him.”). To the contrary, Coleman’s counsel expressly

rejected this possibility in response to a question from a member of this

court at oral argument. Officer Morris was entitled to ask for Coleman’s

driver’s license and to detain him upon discovering he was driving while

barred.       After   today,    habitual     offenders     stopped     under     similar

circumstances will be able to simply drive away without an identity

check.

       The majority flouts our error preservation rules to make another

end run around precedent by deciding this case under a sua sponte

interpretation of article I, section 8 of the Iowa Constitution.3 Coleman

never raised the Iowa Constitution in district court and never argued on

appeal that it provided more restrictions on police than the Fourth

Amendment.         I would hold Coleman waived any claim for greater

protection under the Iowa Constitution. I will now further develop the

reasons for my dissent, beginning with the threshold issue of waiver.

       A. Error       Preservation—the          Iowa      Constitution. Coleman’s

motion to suppress filed in district court did not mention the Fourth




       3See   State v. Gaskins, 866 N.W.2d 1, 41 (Iowa 2015) (Waterman, J., dissenting)
(criticizing majority opinion that diverged from settled federal precedent and “revers[ed]
the district court for failing to credit an argument the defendant never made at trial”);
State v. Short, 851 N.W.2d 474, 508 (Iowa 2014) (Waterman, J., dissenting) (“Today’s
majority . . . once again uses the Iowa Constitution to evade well-settled Fourth
Amendment precedent without setting forth any principled basis for construing Iowa’s
nearly identically worded search and seizure provision to require greater restrictions on
the law enforcement community and elected branches.”); State v. Baldon, 829 N.W.2d
785, 837 (Iowa 2013) (Mansfield, J., dissenting) (noting majority had “venture[d] into
state constitutional issues that no one has briefed”); State v. Pals, 805 N.W.2d 767, 784
(Iowa 2011) (Waterman, J., dissenting) (“Although Pals[’s] appellate brief raised both the
federal and Iowa constitutional search and seizure provisions, he never argued our state
constitution provided broader protection.”).
                                            38

Amendment or Iowa Constitution, 4 nor did he cite to either constitution

during the hearing on that motion. Just last term, in State v. Prusha, we

unanimously held the defendant failed to preserve a state constitutional

search and seizure claim when he mentioned only the Fourth

Amendment in district court. 874 N.W.2d 627, 630 (Iowa 2016). Now,

the majority finds error was preserved when trial counsel failed to

mention either the Fourth Amendment or the Iowa Constitution.

       So less has become more. See State v. Short, 851 N.W.2d 474, 526

(Iowa 2014) (Mansfield, J., dissenting) (“[I]t almost seems as if a lawyer in

this court would be wiser not to develop an Iowa constitutional

argument.”). Constitutional jurisprudence should not be a race to the

bottom. Notwithstanding the State’s incorrect statement that error was

preserved, Coleman waived his belated claim for broader restrictions on

police under article I, section 8 of the Iowa Constitution. 5

       4Coleman’s   motion to suppress stated in its entirety:
       COMES NOW the Defendant by counsel and, pursuant to I.R.Cr.P.
       2.11(2)(c) 2.12(1)(a), moves the Court for an order suppressing certain
       evidence seized as a result of a traffic stop, on or about August 18, 2014,
       on the ground that the stop was[sic] probable case: the registered owner
       of the vehicle was not under suspension.
The transcript of the oral hearing on the motion to suppress indicates the district court
agreed with the State that our decision in Jackson controlled. Coleman obtained
different counsel for his appeal.
       5The   State in its appellate briefing indicated it “does not contest error
preservation,” presumably because it assumed we would honor our precedent to apply
the federal standard when the defendant sought no different standard under the Iowa
Constitution. See, e.g., State v. Tyler, 830 N.W.2d 288, 291–92 (Iowa 2013). “Where a
party raises both state and federal constitutional claims but does not argue that a
standard independent of the federal approach should be employed under the state
constitution, we ordinarily apply the substantive federal standards . . . .” Id. “[W]e
generally decline to consider an independent state constitutional standard based upon
mere citation to the applicable state constitutional provision.” State v. Lowe, 812
N.W.2d 554, 566 (Iowa 2012) (quoting State v. Effler, 769 N.W.2d 880, 895 (Iowa 2009)
(Appel, J., concurring specially)). The State concluded, “Coleman cites both the state
and federal constitutions, but does not argue that one requires a different analysis or
result than the other. As such, the Court should treat the claims coextensively.” I
                                          39

       By surprising the State with a new interpretation of our state

constitution, the majority rewards trial counsel’s silence and gives all

defense counsel a perverse incentive to lay in the weeds in district court.

This approach deprives the State of the opportunity to address the state

constitutional claim at the trial level, perhaps by making a different

evidentiary record. It also deprives the district court of the opportunity

to rule on the state constitutional claim.

       “Error preservation is important for two reasons: (1) affording the

district court an ‘opportunity to avoid or correct error’; and (2) providing

the appellate court ‘with an adequate record in reviewing errors

purportedly committed’ by the district court.”              State v. Ambrose, 861
N.W.2d 550, 555 (Iowa 2015) (quoting State v. Pickett, 671 N.W.2d 866,

869 (Iowa 2003)). We do not consider issues for the first time on appeal.

See Geisler v. City Council, 769 N.W.2d 162, 166 (Iowa 2009). Because

Coleman did not raise a claim under the Iowa Constitution in district

court, I would find he did not preserve it. See id.

       “Our obligation on appeal is to decide the case within the

framework of the issues raised by the parties.” Feld v. Borkowski, 790
N.W.2d 72, 78 (Iowa 2010). We should “do no more and no less.” Id.

The   majority     in   this   case    unnecessarily      overturns     existing   law

sua sponte. In so doing, the majority violates the admonition so recently

reiterated in Feld:

       [I]n the absence of the most cogent circumstances, we do not
       create issues or unnecessarily overturn existing law
       sua sponte when the parties have not advocated for such a
       change.     In this case, we are restrained to apply the
       controlling law as advocated by the parties, and we do not

___________________________
agree, but going forward the State should no longer rely on our precedent treating state
and federal constitutional claims coextensively.
                                          40
       consider or forecast whether or not that controlling law
       should be abandoned or changed . . . .

Id. at 78 n.4 (citations omitted). The restraint exercised by our court in

Feld should have been employed here.
       Error preservation rules apply to the State and defendant alike.
DeVoss v. State, 648 N.W.2d 56, 63 (Iowa 2002) (“Because error
preservation is based on fairness, we think both parties should be bound
by the rule.”). 6 We should not reverse the district court for failing to
credit an argument a party never made at trial. See id. (“Ordinarily, we
attempt to protect the district court from being ambushed by parties
raising issues on appeal that were not raised in the district court.”).
Judges cannot assume the role of a partisan advocate and do counsel’s
work. See Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e will
not speculate on the arguments [the parties] might have made and then
search for legal authority and comb the record for facts to support such
arguments.”); see also State v. Hicks, 791 N.W.2d 89, 97–98 (Iowa 2010)
(declining to speculate as to argument not made at district court); Feld,
790 N.W.2d at 83 (Appel, J., concurring in part and dissenting in part)
(“Judges are not advocates who reach out to decide questions the parties
themselves either deem unimportant or, for whatever reasons, fail to
raise. The job of the court is to decide concrete cases the parties bring to
it.”); In re S.P., 719 N.W.2d 535, 539–40 (Iowa 2006) (stating “the court is
prohibited from assuming the role of an advocate” and calling for “what
Edmund Burke described as the ‘cold neutrality of an impartial judge’ ”
(quoting State v. Glanton, 231 N.W.2d 31, 35 (Iowa 1975))); State v.
Biddle, 652 N.W.2d 191, 198 (Iowa 2002) (noting the “constitutional right


       6For    example, in State v. Ochoa, we concluded the State waived several grounds
for upholding a warrantless search of a parolee’s motel room based on consent because
it failed to raise those grounds in district court. 792 N.W.2d 260, 291–92 (Iowa 2010).
                                     41

to have a neutral and detached judge”); Inghram v. Dairyland Mut. Ins.
Co., 215 N.W.2d 239, 240 (Iowa 1974) (noting that we do not “assume a
partisan role and undertake [a party’s] research and advocacy”).
      When Coleman belatedly raised the Iowa Constitution on appeal,

he never argued for a different standard than we apply under the Fourth

Amendment.       Therefore, our court should have applied the federal

framework. See, e.g., Reilly v. Iowa Dist. Ct., 783 N.W.2d 490, 494 (Iowa

2010) (“Because Reilly has not advanced a standard for interpreting the

due process clause under the Iowa Constitution different from its federal

constitutional counterpart, we will apply the general principles as

outlined by the United States Supreme Court.”); State v. Bruegger, 773
N.W.2d 862, 883 (Iowa 2009) (applying Federal Eighth Amendment

framework because defendant “has not advanced a standard for

interpreting the cruel and unusual punishment provision under the Iowa

Constitution differently”); In re Det. of Garren, 620 N.W.2d 275, 280 n.1

(Iowa 2000) (refusing to deviate from federal analysis in considering state

constitutional claim because appellant “ha[d] suggested no legal

deficiency in the federal principles . . . nor ha[d] he offered an alternative

test or guidelines”).

      “The premise of our adversarial system is that appellate courts do

not sit as self-directed boards of legal inquiry and research, but

essentially as arbiters of legal questions presented and argued by the

parties before them.” Carducci v. Regan, 714 F.2d 171, 177 (D.C. Cir.

1983).    We should not break from precedent and plow new ground

without affording all parties the opportunity to address the issue in

district court and on appeal.      The risk of unintended consequences

escalates when our court freelances.       Constitutional errors cannot be

fixed legislatively.
                                          42

       B. The Search and Seizure Analysis.                 To me, this is an easy

case. As Judge McDonald observed in his special concurrence in this

case, “Jackson is rooted in long-standing Fourth Amendment principles

[that were] reaffirmed in Rodriquez and Pardee.” It is undisputed that

Officer Morris lawfully stopped Coleman.                 Officer Morris could not

identify who was driving the moving vehicle at night and its registered

owner had a suspended license. In State v. Vance, we determined

       an officer has reasonable suspicion to initiate an
       investigatory stop of a vehicle to investigate whether the
       driver has a valid driver’s license when the officer knows the
       registered owner of the vehicle has a suspended license, and
       the officer is unaware of any evidence or circumstances
       indicating the registered owner is not the driver of the
       vehicle.

790 N.W.2d 775, 781 (Iowa 2010).               Even when an officer is mistaken

about a driver’s identity, “[o]ur precedent is clear that a mistake of fact

may justify a traffic stop.” Tyler, 830 N.W.2d at 294. Having lawfully

stopped Coleman, Officer Morris crossed no constitutional line by simply

asking to see Coleman’s driver’s license.

       The majority gives short thrift to the dispositive caselaw and

reaches the wrong result through a meandering discussion of dissenting
opinions and out-of-date precedent. 7 In Rodriguez, the Supreme Court,
in a majority opinion authored by Justice Ginsburg, delineated the

bounds of a traffic stop based on reasonable suspicion. 575 U.S. at ___,

135 S. Ct. at 1616, 191 L. Ed. 2d at 499.              An officer stopped Dennys

Rodriguez for driving on a highway shoulder, a violation of Nebraska law.

Id. at ___, 135 S. Ct. at 1613, 191 L. Ed. 2d at 496. After attending to

       7The  majority first cites Rodriguez on page 16 after ten pages discussing earlier
Fourth Amendment decisions. The majority first cites Jackson on page 23, after five
additional pages discussing pre-Rodriguez cases from other states. In my view, a proper
analysis should begin with the controlling precedent.
                                     43

everything related to the stop, including checking the driver’s license and

issuing a warning citation, the officer detained Rodriguez for another

seven to eight minutes to walk a drug-detection dog around the vehicle.

Id. at ___, 135 S. Ct. at 1612, 191 L. Ed. 2d at 497. The Court held this

seven- to eight-minute delay violated the Fourth Amendment if it was not

supported by independent reasonable suspicion and remanded the case

for determination of that issue. Id. at ___, 135 S. Ct. at 1616–17, 191
L. Ed. 2d at 500–01. “Like a Terry stop, the tolerable duration of police

inquiries in the traffic-stop context is determined by the seizure’s

‘mission’—to address the traffic violation that warranted the stop and

attend to related safety concerns.” Id. at ___, 135 S. Ct. at 1614, 191
L. Ed. 2d at 498 (citation omitted).      The Court concluded the officer’s

mission ended after the time reasonably required to issue the warning

citation. Id. at ___, 135 S. Ct. at 1616, 191 L. Ed. 2d at 500. The officer

could not prolong the stop by detaining the driver to wait for the drug

dog without independent reasonable suspicion. Id.

      In so holding, the Court made clear that “[b]eyond determining

whether to issue a traffic ticket, an officer’s mission includes ‘ordinary

inquiries incident to [the traffic] stop.’ ” Id. at ___, 135 S. Ct. at 1615,
191 L. Ed. 2d at 499 (alteration in original) (quoting Illinois v. Caballes,

543 U.S. 405, 408, 125 S. Ct. 834, 837, 160 L. Ed. 2d 842, 847 (2005)).

“Typically   such   inquiries   involve   checking   the   driver’s   license,

determining whether there are outstanding warrants against the driver,

and inspecting the automobile’s registration and proof of insurance.” Id.

The Court stated these actions serve the same “objective” as the traffic

code: “ensuring that vehicles on the road are operated safely and

responsibly.” Id. Rather than an interest in criminal enforcement, the
                                    44

Court noted, these actions “stem[] from the mission of the stop itself.” Id.

at ___, 135 S. Ct. at 1616, 191 L. Ed. 2d at 500.

      The Court contrasted these “negligibly burdensome precautions”

with running a drug dog around the vehicle, which “is a measure aimed

at ‘detect[ing] evidence of ordinary criminal wrongdoing.’ ” Id. at ___, 135

S. Ct. at 1615–16, 191 L. Ed. 2d at 499–500 (alteration in original)

(quoting City of Indianapolis v. Edmond, 531 U.S. 32, 41, 121 S. Ct. 447,

454, 148 L. Ed. 2d 333, 343 (2000)). “Lacking the same close connection

to roadway safety as the ordinary inquiries,” the Court held unrelated

inquiries to search for other criminal wrongdoing could not prolong the

duration of the stop without reasonable suspicion. Id. at ___, 135 S. Ct.

at 1615, 191 L. Ed. 2d at 499.

      Justices Thomas, Kennedy, and Alito dissented on the validity of

the drug search, but all nine justices agreed the officer may obtain

license and registration information as an ordinary incident of any lawful

stop. See id. at ___, 135 S. Ct. at 1624, 191 L. Ed. 2d at 509 (Alito, J.,

dissenting) (noting the majority’s conclusion that asking for driver’s

license and completing a records check on driver was “properly part of

the traffic stop”). I would follow this unanimous contemporary decision

of our nation’s highest court.

      We applied Rodriguez in Pardee, 872 N.W.2d at 391–93.               A

highway patrolman on a drug interdiction mission began trailing a car

with California license plates and stopped the driver, John Saccento, for

a broken taillight and following a semitrailer too closely.     Id. at 386.

Robert Pardee was a passenger in the car. Id. at 387. After twenty-five

minutes, the trooper told the occupants they were free to go, but when

they lingered, the officer resumed his questioning.      Id. at 388.    The

officer, based on responses he found suspicious, detained Pardee and the
                                         45

driver to run a drug dog around the vehicle. Id. We concluded the officer

had unlawfully prolonged the duration of the stop without particularized

suspicion of wrongdoing and reversed the district court’s denial of

Pardee’s motion to suppress. Id. at 397. But we emphasized

       [a] dog sniff, unlike matters such as “checking the driver’s
       license, determining whether there are outstanding warrants
       against the driver, and inspecting the automobile’s
       registration and proof of insurance,” can only be undertaken
       without individualized suspicion if it does not prolong the
       traffic stop.

Id. at 393 (emphasis added) (quoting Rodriguez, 575 U.S. ___, 135 S. Ct.

at 1615, 191 L. Ed. 2d at 499). 8          Thus, both Rodriguez and Pardee

recognized that a license check is within the original mission of the traffic

stop. These checks do not require separate, articulable, individualized

suspicion because they fall within the scope of the stop.

       Well before Rodriguez and Pardee, our precedent allowed an officer

to check a driver’s license once the driver had been stopped lawfully. In

Jackson, a deputy sheriff pulled over a car driven by Louis Jackson

because it had no license plate. 315 N.W.2d at 767. “Upon being alerted

to the reasons for the stop, defendant directed the officer’s attention to a

properly displayed department of transportation paper plate.” Id. At that
point, reasonable suspicion for the stop dissipated. Id. But Jackson was

unable to produce a driver’s license and admitted his license had been

suspended.     Id.   He was charged with driving under suspension.                Id.

Jackson filed a motion to suppress, stating,

       The request of the Defendant to see his license constituted a
       search and was violative of the court, the Fourteen[th]
       Amendment[] of the United States Constitution and the

8Two  members of our court dissented, concluding the drug-dog search was lawful based
on reasonable suspicion raised during the stop. Pardee, 872 N.W.2d at 397–98 (Cady,
C.J. dissenting).
                                       46
      Constitution of the State of Iowa as being conducted without
      probabl[e] cause.”

Def.’s Mot. to Suppress in Jackson, at 2. The district court granted the
motion to suppress.         Jackson, 315 N.W.2d at 767.    We reversed the

district court.     Id.   We held the officer was authorized to ask for the

driver’s license:

             The stop of defendant’s vehicle was not a random or
      selective stop.    His vehicle did not have license plates
      displayed. This failure would ordinarily be a violation of
      section 321.37, [t]he Code.        When the department of
      transportation paper plates were pointed out to the officer
      there arose no requirement that he treat the defendant as if
      he had never seen him.         Section 321.174, [t]he Code,
      requires all persons operating a motor vehicle upon a
      highway in the state to have immediate possession of a valid
      operator’s license, and to display the same upon the demand
      of a peace officer. Notwithstanding the fact that a mistake
      concerning the license plates led to the defendant’s stop
      there was nothing illegal about the fact that, once he was
      stopped and exonerated, he was asked to display his
      operator’s license.

Id. I would follow Jackson.

      The majority inaccurately suggests Jackson was undermined by

Florida v. Royer, a 1983 decision correctly stating that investigatory stops

should “last no longer than is necessary to effectuate the purpose of the

stop.” 460 U.S. 491, 500, 103 S. Ct. 1319, 1325, 75 L. Ed. 2d 229, 238

(1983). The majority overlooks two subsequent Iowa decisions that belie

its conclusion. First, in 2004, we upheld the arrest of a passenger on an

outstanding warrant, unanimously holding that the officer did not violate

the passenger’s Fourth Amendment rights by checking his identification

after the conclusion of a traffic stop. State v. Smith, 683 N.W.2d 542,

547–48 (Iowa 2004) (“The entire episode lasted but a minute; it was no

more intrusive to check Smith’s identification than to ask him a few
                                          47

questions.”).    Here, Coleman voluntarily produced his identification to

Officer Morris and makes no claim that encounter took over a minute.

Second, in 2005, we expressly reaffirmed Jackson in State v. Lloyd, when

the officer initiated a traffic stop on a mistaken belief that a vehicle had

no license plate but a temporary plate actually was in the rear window.

701 N.W.2d 678, 680 (Iowa 2005) (per curiam). The driver was charged

and convicted of OWI, with a blood alcohol level over twice the legal limit.

Id. at 679. We held the stop was valid and “there was nothing illegal

about the fact that . . . [Lloyd] was asked to display his operator’s

license.” Id. at 681 (quoting Jackson, 315 N.W.2d at 767). We cited with

approval post-Royer Eighth Circuit precedent that allowed the officer to

check the driver’s identification after stopping the vehicle on the

mistaken belief it failed to display a required license plate.              Id. (citing

United States v. Smart, 393 F.3d 767, 769 (8th Cir. 2005) (affirming

conviction for felony possession of firearm discovered after check of

identification showed driver was under suspension and a suspect in a

recent shooting).      Under the majority’s new regime, after noticing the

validly displayed plate, the officer could only wave on the driver,

permitting someone like Lloyd to drive away drunk, and Smart, the
shooting suspect and felon, to depart the scene armed.

       It has long been settled in Iowa, well after Royer, that when an

officer lawfully stops a vehicle based on a reasonable mistake of fact, the

officer, after resolving that reason for the stop, could proceed to check

the driver’s license. 9      See id.      Other jurisdictions, like Iowa, have

       9InVance, in dicta, we suggested (without citing Jackson or Lloyd) that the issue
of whether an officer could request a driver’s license from a detained motorist was
debatable. See 790 N.W.2d at 783 n.1 (“Vance’s counsel failed to raise in the district
court or on appeal whether the stop continued to be valid upon the stopping officer’s
discovery that the driver of the vehicle was, in fact, not the registered owner. . . .
                                            48

recognized that the Fourth Amendment does not prohibit asking a driver

for identification after the reasonable suspicion that prompted the stop

has dissipated. 10

       The majority relies on contrary state appellate decisions decided

before Rodriguez. Those now outdated decisions concluded if an officer

initiated a traffic stop based on reasonable suspicion from a mistaken

observation, the officer could only inform the driver of the mistake and

allow him or her to drive away. See, e.g., State v. Morris, 259 P.3d 116,

124 (Utah 2011). Such decisions are unpersuasive after Rodriguez.

       Decisions applying Rodriguez consistently hold that an officer may

request identification from a driver lawfully stopped even if reasonable

suspicion for the stop has dissipated. 11 See United States v. Reidy, No.

CR 13-71-BLG-DWM, 2016 WL 6208398, at *3 & n.3 (D. Mont. Oct. 24,


___________________________
Accordingly, we express no opinion on the merits of this issue because it has not been
preserved for our appellate review.”). Vance did not decide the issue and did not have
the guidance of Rodriguez, which was decided five years later.
       10See    e.g., United States v. Elmore, 304 F.3d 557, 561 n.1 (6th Cir. 2002)
(concluding no Fourth Amendment violation resulted when officer approached driver to
request license and registration after pulling over for no license plate and then seeing
temporary tag in window); State v. Godwin, 826 P.2d 452, 456 (Idaho 1992) (“[A] police
officer’s brief detention of a driver to run a status check on the driver’s license, after
making a valid, lawful contact with the driver, is reasonable for purposes of the fourth
amendment.”); State v. Hill, 606 A.2d 793, 795 (Me. 1992) (determining after valid stop
for mistaken traffic violation, asking for license was minimal intrusion and did not
violate Fourth Amendment); Hart v. State, 235 S.W.3d 858, 862 (Tex. Ct. App. 2007)
(“[W]here the initial traffic stop is valid, a license check of the driver, even if conducted
after the officer has determined the motorist is not guilty of the violation for which he or
she was originally stopped, is not unreasonable so long as it does not unduly prolong
the motorist’s detention.”); State v. Williams, 655 N.W.2d 462, 469 & n.4 (Wis. Ct. App.
2002) (concluding that officer could have lawfully checked license after pulling over
driver who was not registered owner with a suspended license).
       11Severalcourts have continued to refer to the majority rule without addressing
the impact of Rodriguez. See, e.g., United States v. Fuller, 120 F. Supp. 3d 669, 681–82,
685 (E.D. Mich. 2015) (citing Rodriguez without analysis); State v. Hollister, No.
112,983, 2016 WL 197742, *8 (Kan. Ct. App. Jan. 15, 2016) (per curiam) (no citation to
Rodriguez).
                                    49

2016) (ruling that deputy who pulled over driver on suspicion that

license plate was inadequately illuminated could check driver’s license

first); State v. Allen, 779 S.E.2d 248, 251, 254–55 (Ga. 2015) (holding

that Rodriguez permitted officer to check identification of a passenger as

“part of the authorized mission of the traffic stop”); Cummings, 46 N.E.3d

at 252; State v. Cotter, No. 2015AP1916-CR, 2016 WL 4468406 (Wis. Ct.

App. Aug. 25, 2016) (per curiam) (“Consistent with Rodriguez, as well as

with Wisconsin precedent . . . , [the officer], after determining that he

could not issue a ticket on the basis for which the stop was initiated, was

permitted to continue the stop for purposes of completing routine

matters such as gathering Craig Tomlinson’s license information . . . .”).

      The Illinois Supreme Court twice addressed the issue, before and

after Rodriguez, in a factually analogous case, People v. Cummings,

6 N.E.3d 725, 727 (Ill. 2014) (Cummings I), cert. granted, judgment

vacated sub nom. Illinois v. Cummings, ___ U.S. ___, 135 S. Ct. 1892, 191
L. Ed. 2d 760 (2015) (mem.), decision after remand, 46 N.E.3d 248 (Ill.

2016) (Cummings II). Derrick Cummings was driving a van owned by a

woman named Pearlene Chattic. Cummings I, 6 N.E.3d at 727. A police

officer initiated a traffic stop because Chattic had a warrant for her

arrest. Id. The officer knew Chattic was a woman. Id. at 728. After

stopping the vehicle, the officer saw the driver was a male.       Id.   The

officer nevertheless asked for his license and registration. Id. Cummings

had no license and was arrested.          Id.    The trial court granted

Cummings’s motion to suppress, and the Illinois Supreme Court initially

affirmed, holding that reasonable suspicion “disappeared when [the

officer] saw that the defendant was not a woman and, therefore, could

not be Chattic.”    Id. at 731.    The court concluded that requesting
                                     50

Cumming’s license “impermissibly prolonged the stop.” Id. at 731, 734.

Two justices dissented, stating,

             The majority’s rule, while narrow in this case, casts a
      wider shadow—that officers need an independent basis for
      requesting a driver’s license in a lawful traffic stop. This
      result protects a driver from an objectively and subjectively
      minimal intrusion, at the expense of complicating law
      enforcement in a situation “especially fraught with danger to
      police officers.”

Id. at 738 (Garmin, C.J., dissenting) (quoting Michigan v. Long, 463 U.S.
1032, 1047, 103 S. Ct. 3469, 3480, 77 L. Ed. 2d 1201, 1218 (1983)).

      The United States Supreme Court granted certiorari and vacated

the judgment, remanding to the Illinois Supreme Court “for further

consideration in light of Rodriguez v. United States.” Illinois v. Cummings,

___ U.S. at ___, 135 S. Ct. at 1892, 191 L. Ed. 2d at 760. On remand,

the Illinois Supreme Court upheld the officer’s actions. Cummings II, 46
N.E.3d at 251.    The Illinois Supreme Court observed that Rodriguez

established

      [t]he seizure’s mission consists of the purpose of the stop—in
      Rodriguez,     traffic  enforcement—and        “related    safety
      concerns.” Those related safety concerns include “ordinary
      inquiries incident to [the traffic] stop,” and typically “involve
      checking the driver’s license . . . .”

Id. (quoting Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1614–15, 191
L. Ed. 2d at 498–99). The Wisconsin Court of Appeals reached the same

conclusion applying Rodriguez under nearly identical facts. Cotter, 2016
WL 4468406, at *5. I find the Cummings II court’s analysis of Rodriguez

persuasive.

      “Ordinary inquiries within the traffic stop’s mission clearly do not

offend the fourth amendment.”       Cummings II, 46 N.E.3d at 251.        In

rejecting the defendant’s argument that a license check must relate to

the initial purpose of the stop, the Illinois Supreme court reasoned,
                                     51
      Rodriguez     makes      clear   that    unrelated    inquiries
      impermissibly prolong the stop beyond its original mission
      when those inquiries are not precipitated by reasonable
      suspicion. Ordinary inquiries incident to the stop do not
      prolong the stop beyond its original mission, because those
      inquiries are a part of that mission. Indeed, defendant’s view
      would collapse the two parts of the mission—the initial
      purpose of the stop and ordinary inquiries of the stop—into
      just the purpose of the stop. Nothing in Rodriguez suggests
      that license requests might be withdrawn from the list of
      ordinary inquiries for a nontraffic enforcement stop.

Id. at 252 (emphasis added) (citations omitted).      Reasonable suspicion

may dissipate when the officer fulfills one part of the mission of the

stop—to address the perceived traffic violation. However, the officer can

still proceed to fulfill the other part of the mission by attending to related

safety concerns, such as checking the driver’s license.       See Rodriguez,

575 U.S. at ___, 135 S. Ct. at 1614, 191 L. Ed. 2d at 498.

      “The touchstone of our analysis under the Fourth Amendment is

always ‘the reasonableness in all circumstances of the particular

governmental invasion of a citizen’s personal security.’ ” Pennsylvania v.

Mimms, 434 U.S. 106, 108–09, 98 S. Ct. 330, 332, 54 L. Ed. 2d 331, 335

(1977) (quoting Terry v. Ohio, 392 U.S. 1, 19, 88 S. Ct. 1868, 1878, 20
L. Ed. 2d 889, 904 (1968)).     We must weigh the “balance between the

public interest and the individual’s right to personal security free from

arbitrary interference by law officers.” Id. at 109, 98 S. Ct. at 332, 54
L. Ed. 2d at 336 (quoting United States v. Brignoni-Ponce, 422 U.S. 873,

878, 95 S. Ct. 2574, 2579, 45 L. Ed. 2d 607, 614–15 (1975)); see also

State v. DeWitt, 811 N.W.2d 460, 468 (Iowa 2012) (“[T]he test for

reasonableness of police conduct ‘requires a careful balancing of “the

nature and quality of the intrusion on the individual’s Fourth

Amendment interests” against the countervailing governmental interests
                                     52

at stake.’ ” (quoting Graham v. Connor, 490 U.S. 386, 396, 109 S. Ct.
1865, 1871, 104 L. Ed. 2d 443, 455 (1989))).

      Checking a driver’s license is within a traffic stop’s original mission

and is minimally intrusive. The balancing of interests easily favors the

State, given the importance of ensuring that drivers who are lawfully

stopped are in fact authorized to drive on Iowa roads. These “negligibly

burdensome precautions” an officer takes to “complete his mission

safely” are reasonable under the Fourth Amendment.          Rodriguez, 575

U.S. at ___, 135 S. Ct. at 1616, 191 L. Ed. 2d at 500. I reach the same

conclusion under the Iowa Constitution.

      States have a “vital interest in ensuring that only those qualified to

do so are permitted to operate motor vehicles.” Delaware v. Prouse, 440
U.S. 648, 658, 99 S. Ct. 1391, 1398, 59 L. Ed. 2d 660, 670 (1979).

Licenses are issued “to evidence that the drivers holding them are

sufficiently familiar with the rules of the road and are physically qualified

to operate a motor vehicle.”         Id.   “[D]rivers without licenses are

presumably the less safe drivers whose propensities may well exhibit

themselves.” Id. at 659, 99 S. Ct. at 1399, 59 L. Ed. 2d at 671; see also

State v. Mitchell, 498 N.W.2d 691, 694 (Iowa 1993) (“The State has a valid

interest in the safety of its citizens on its roads and highways.”).

Coleman, a habitual offender, was driving while barred at the time he

was pulled over by Officer Morris.

      Motorists whose careless or reckless driving is so serious as
      to lead to license suspension constitute a genuine threat to
      the safety of their fellow citizens, few of whom will appreciate
      that today’s decision places them at greater risk of injury.

Holly v. State, 918 N.E.2d 323, 327 (Ind. 2009) (Shepard, C.J.,

dissenting). I share the concern that today’s decision will put the driving

public at greater risk.
                                      53

       If a motorist with a suspended license—who is detained but

allowed to drive away without being identified—later harms someone, it

“will be difficult ‘to explain to the family’ of an innocent injured party that

the police had a chance to prevent the injury but were powerless to act.”

Id. (quoting Virginia v. Harris, 558 U.S. 978, 978, 130 S. Ct. 10, 12, 175
L. Ed. 2d 322, 324 (2009) (Roberts, C.J., dissenting from denial of

certiorari)).   Coleman exemplifies the reason officers should be able to

check whether a driver they lawfully stop is barred from our roadways.

He was pulled over by Officer Morris two days after he was arrested for a

second-offense-drunk-driving      charge,   following   at   least   six   prior

convictions for driving while barred or suspended and multiple

convictions for possession of narcotics.

       Iowa Code section 321.174 obligates drivers to possess a valid

license and have it in their possession at all times when driving.

Id. § 321.174(3).     Drivers are required to display the license upon

demand by a peace officer.      Id.   “The statutory authority for police to

demand a driver’s license would mean little if the police could not check

the validity of the license.” State v. Ellenbecker, 464 N.W.2d 427, 430

(Wis. Ct. App. 1990).

       The reason for allowing police to request a driver’s license on
       demand is to deter persons from driving without a valid
       license, since a license is a statement that the driver can be
       expected to comply with the state’s requirements for safe
       driving. Where it is reasonable for a police officer to ask for
       a license, running a status check on the license is simply
       carrying out this deterrent function of the law.

Id.; see also Godwin, 826 P.2d at 455 (same); People v. Redinger, 906
P.2d 81, 88 (Colo. 1995) (en banc) (Vollack, C.J., dissenting) (“Because

motorists are required by state law to carry a driver’s license,
                                      54

registration, and proof of insurance when operating a motor vehicle,

Officer Wise’s request for such documents was proper.”).

         Officers may request proof of liability insurance during a lawful

traffic stop, even without an accident. See State v. Acevedo, 705 N.W.2d
1, 2 (Iowa 2005) (stating defendant was stopped for traffic offense and

arrested when operating without a license and without proof of

insurance). Iowa has a valid interest in enforcing laws requiring liability

insurance to protect accident victims. Allowing officers to request proof

of insurance deters uninsured drivers.         In the same vein, checking

identification during a lawful stop deters barred motorists who may

wreak havoc on our roadways. The majority undermines these legislative

goals.

         Asking a driver for a license also promotes “transparency in traffic

stops.” Cummings I, 6 N.E.3d at 739 (Garmin, C.J., dissenting) (citing

625 Ill. Comp. Stat. Ann. 5/11-212 (West 2012) (requiring law

enforcement officers to gather statistical information on drivers stopped

or cited and department of transportation to analyze data and assess

practices that resemble racial profiling)).     As the Wisconsin Court of

Appeals noted,

         In many cases, police officers are required to make a written
         report of contacts with citizens. An officer needs to know
         whom he or she is assisting in the event a citizen later
         complains about improper behavior on the part of the officer
         or makes any kind of legal claim against the officer.

Ellenbecker, 464 N.W.2d at 430. “Requesting identification may also be

beneficial if the seemingly innocuous activity the officer observes later

turns out to be illegal—for instance, if the vehicle turns out to have been

stolen.”    State v. Huck, No. 2014AP2120–CR, 2015 WL 423239, at *4

(Wis. Ct. App. Feb. 3, 2015); see also State v. Calzadas, No. 2015AP162–
                                         55

CR, 2015 WL 5146526, at *2 (Wis. Ct. App. Sept. 3, 2015). Officer Morris

knew by his gender that Coleman was not the registered owner of the

car. 12 What if minutes after the officer had allowed the driver to depart

unidentified, the real owner reported the car stolen?

       The safety of the officer is another reason to permit checks of the

driver’s identity. This safety interest “stems from the mission of the stop

itself.” Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1616, 191 L. Ed. 2d at

500. “Traffic stops are ‘especially fraught with danger to police officers.’ ”

Id. (quoting Arizona v. Johnson, 555 U.S. 323, 330, 129 S. Ct. 781, 786,

172 L. Ed. 2d 694, 702 (2009)). The Cummings II court recognized that

Rodriguez relies in part on United States v. Holt, which “approved

criminal record and warrant checks ‘even though the purpose of the stop

had nothing to do with such prior criminal history.’ ” Cummings II, 46
N.E.3d at 252 (quoting United States v. Holt, 264 F.3d 1215, 1221 (10th

Cir. 2001), abrogated on other grounds by United States v. Stewart, 473
F.3d 1265, 1269 (10th Cir. 2007)). These checks were justified because

“an officer will be better appri[s]ed of whether the detained motorist

might engage in violent activity during the stop.”               Id. (alteration in

original) (quoting Holt, 264 F.3d at 1222). License checks were relevant

to officer safety regardless of the original purpose of the stop:

       To the extent the ordinary inquiries are justified by the
       officer safety interest, defendant’s view would also require a
       conclusion that it is the type of stop, and not the occurrence
       of the stop itself, that generates danger for officers. The
       relevant authorities instead reveal it is the stop itself that
       poses danger.


       12In some cases, the officer may be unable to determine the driver is not the
registered owner until he or she checks the driver’s license. Some people appear older
or younger than their age; even race or gender may not be immediately apparent in a
darkened vehicle.
                                           56

Id. (citing Rodriguez, 575 U.S. at ___, 135 S. Ct. at 1616, 191 L. Ed. 2d at

500).

        Traffic stops are inherently dangerous because they involve close

officer contact with unsecured individuals. 13 See Long, 463 U.S. at 1052,

103 S. Ct. at 3482, 77 L. Ed. 2d at 1221–22; see also State v. Smith, 739
N.W.2d 289, 291 (Iowa 2007) (noting defendant stopped for speeding

fired four shots at officer who was unaware vehicle stolen). The Supreme

Court has repeatedly acknowledged the weighty government interest in

officer safety during traffic stops. 14 “Knowledge of identity may inform an

officer that a suspect is wanted for another offense, or has a record of

violence or mental disorder.” Hiibel v. Sixth Judicial Dist. Ct., 542 U.S.
177, 186, 124 S. Ct. 2451, 2458, 159 L. Ed. 2d 292, 303 (2004). Officers


        13Statistics from the Federal Bureau of Investigation indicate that a traffic stop
poses the second-greatest risk of death for an officer, after investigation of a suspicious
person, and the third-greatest risk of assault. More officers have been killed during
traffic violation stops than in attempting an arrest for burglary, robbery, or drugs, or in
responding to domestic abuse violence calls.            U.S. Dep’t of Justice, FBI, Law
Enforcement         Officers      Feloniously      Killed    &       Assaulted       Table,
https://UCR.fbi.gov/leoka/2014/home (follow “Overview” of officers feloniously killed
hyperlink; then follow “Table 21” hyperlink); Id. Table 79 (follow “Overview” of officers
assaulted hyperlink; then follow “Table 79” hyperlink). In 2005–2014, ninety-three
officers were killed during traffic stops. Id. Table 21.
        14See  Johnson, 555 U.S. at 330–32, 129 S. Ct. at 786–87, 172 L. Ed. 2d at 702–
03 (holding officer authorized to perform pat-down on passenger because of safety
interest of officer); Maryland v. Wilson, 519 U.S. 408, 413, 117 S. Ct. 882, 885, 137
L. Ed. 2d 41, 47 (1997) (recognizing “traffic stops may be dangerous encounters” and
citing statistics of officers killed during traffic stops in 1994); Long, 463 U.S. at 1052,
103 S. Ct. at 3482, 77 L. Ed. 2d at 1221–22 (“[W]e stress that a Terry investigation,
such as the one that occurred here, involves a police investigation ‘at close range’ when
the officer remains particularly vulnerable in part because a full custodial arrest has
not been effected, and the officer must make a ‘quick decision as to how to protect
himself and others from possible danger . . . .’ ” (quoting Terry, 392 U.S. at 24, 28, 88
S. Ct. at 1881, 1883, 20 L. Ed. 2d at 908, 910); Mimms, 434 U.S. at 110, 98 S. Ct. at
333, 54 L. Ed. 2d at 336 (stating government’s interest in safety is “both legitimate and
weighty” and “specifically recognize[ing] the inordinate risk confronting an officer as he
approaches a person seated in an automobile”); Terry, 392 U.S. at 23, 88 S. Ct. at 1881,
20 L. Ed. 2d at 906 (“Certainly it would be unreasonable to require that police officers
take unnecessary risks in the performance of their duties.”).
                                     57

initiating these stops “need to know who[] they are dealing with in order

to assess the situation [and] the threat to their own safety.” Id.

      We should balance this weighty government interest against the

minimal intrusion on the defendant’s liberty interest. “[W]hen stopped

for a traffic violation, a motorist expects ‘to spend a short period of time

answering questions and waiting while the officer checks his license and

registration.’ ” Holt, 264 F.3d at 1220 (quoting Berkemer v. McCarty, 468
U.S. 420, 437, 104 S. Ct. 3138, 3149, 82 L. Ed. 2d 317, 333 (1984)); see

also Hiibel, 542 U.S. at 186, 124 S. Ct. at 2458, 159 L. Ed. 2d at 302

(“Our decisions make clear that questions concerning a suspect’s identity

are a routine and accepted part of many Terry stops.”). Most Iowans will

be   quite   surprised   to   hear   Officer   Morris   violated     Coleman’s

constitutional rights by asking to see his driver’s license after lawfully

stopping the car he was driving.

      In Mimms, the Supreme Court held that an officer can require a

driver to step out of a vehicle during a traffic stop based on officer safety

concerns. 434 U.S. at 111, 98 S. Ct. at 333, 54 L. Ed. 2d at 337. The

Court determined the intrusion requiring the driver to get out of the car

was “de minimis.” Id. “The police have already lawfully decided that the

driver shall be briefly detained; the only question is whether he shall

spend that period sitting in the driver’s seat of his car or standing

alongside it.” Id. In Wilson, the Court expanded this analysis to allow

officers to order passengers out of the vehicle. 519 U.S. at 413–14, 117

S. Ct. at 886, 137 L. Ed. 2d at 47. The Court reasoned,

             On the personal liberty side of the balance, the case
      for the passengers is in once sense stronger than that for the
      driver. There is probable cause to believe the driver has
      committed a minor vehicular offense, but there is no such
      reason to stop or detain the passengers. But as a practical
      matter, the passengers are already stopped by virtue of the
                                       58
      stop of the vehicle. The only change in their circumstances
      which will result from ordering them out of the car is that
      they will be outside of, rather than inside of, the stopped car.

Id. Indeed,

      many people would find providing their identification to a
      police officer for a computer records check far less intrusive
      than being ordered out of the car to stand on the shoulder of
      a busy highway or on the side of a street in their
      neighborhood.

Allen, 779 S.E.2d at 256; see also United States v. Soriano-Jarquin, 492
F.3d 495, 500 (4th Cir. 2007) (“If an officer may ‘as a matter of course’

and in the interest of personal safety order a passenger physically to exit

the vehicle, he may surely take the minimally intrusive step of requesting

passenger identification.”     (Citation omitted)); cf. Smith, 683 N.W.2d at

547–48    (holding   officer   did   not    “seize”   passenger   by   requesting

identification).

      The Supreme Court has stressed the need to evaluate the initial

detention and scope of the stop to ensure traffic stops are not used as

“fishing expedition[s].”   Ohio v. Robinette, 519 U.S. 33, 41, 117 S. Ct.
417, 422, 136 L. Ed. 347, 356 (1996).            “But the Supreme Court has

expressly rejected placing any rigid time limitations on Terry stops;

instead, the issue is ‘whether the police diligently pursued a means for

investigation that was likely to confirm or dispel their suspicions quickly

. . . .’ ” Kothe, 152 S.W.3d at 64 (quoting United States v. Sharpe, 470
U.S. 675, 686, 105 S. Ct. 1568, 1575, 84 L. Ed. 2d 605, 616 (1985)). A

traffic stop’s mission includes both “an investigation into the specific

suspected criminal activity and a routine check of the driver’s license,”

but “neither the Fourth Amendment nor the Supreme Court dictate that

an officer . . . must investigate the situation in a particular order.” Id. at

65.
                                    59

      Here, there is no evidence—or even suggestion—that Officer Morris

failed to diligently pursue the mission of the traffic stop.      Neither

Coleman nor the majority contend this traffic stop was unduly prolonged

by the request to see a driver’s license, which likely transpired in less

than a minute.

      For these reasons, I do not join the majority’s conclusion that

Officer Morris violated Coleman’s rights under the Iowa Constitution.

      Mansfield and Zager, JJ., join this dissent.